Exhibit 10.2
EXECUTION COPY
 
 
GUARANTEE AND COLLATERAL AGREEMENT
dated as of
July 25, 2007
among
CHS/COMMUNITY HEALTH SYSTEMS, INC.,
COMMUNITY HEALTH SYSTEMS, INC.,
the Subsidiaries of the Borrower
from time to time party hereto
and
CREDIT SUISSE,
as Collateral Agent
 
 
[CS&M Ref. No. 5865-525]



--------------------------------------------------------------------------------



 



 

EXECUTION COPY
TABLE OF CONTENTS

              Page
ARTICLE I
 
       
Definitions
 
       
SECTION 1.01. Credit Agreement
    1  
SECTION 1.02. Other Defined Terms
    1  
 
       
ARTICLE II
 
       
Guarantee
 
       
SECTION 2.01. Guarantee
    6  
SECTION 2.02. Guarantee of Payment
    6  
SECTION 2.03. No Limitations, Etc.
    6  
SECTION 2.04. Reinstatement
    7  
SECTION 2.05. Agreement To Pay; Subrogation
    7  
SECTION 2.06. Information
    7  
 
       
ARTICLE III
 
       
Pledge of Securities
 
       
SECTION 3.01. Pledge
    8  
SECTION 3.02. Delivery of the Pledged Collateral
    9  
SECTION 3.03. Representations, Warranties and Covenants
    9  
SECTION 3.04. Certification of Limited Liability Company Interests and Limited
Partnership Interests
    10  
SECTION 3.05. Registration in Nominee Name; Denominations
    11  
SECTION 3.06. Voting Rights; Dividends and Interest, Etc.
    11  
 
       
ARTICLE IV
 
       
Security Interests in Personal Property
 
       
SECTION 4.01. Security Interest
    13  
SECTION 4.02. Representations and Warranties
    15  
SECTION 4.03. Covenants
    18  
SECTION 4.04. Other Actions
    21  
SECTION 4.05. Covenants Regarding Patent, Trademark and Copyright Collateral
    23  



--------------------------------------------------------------------------------



 



ii

              Page
ARTICLE V
 
       
Remedies
 
       
SECTION 5.01. Remedies Upon Default
    24  
SECTION 5.02. Application of Proceeds
    26  
SECTION 5.03. Grant of License to Use Intellectual Property
    27  
SECTION 5.04. Securities Act, Etc.
    27  
 
       
ARTICLE VI
 
       
Indemnity, Subrogation and Subordination
 
       
SECTION 6.01. Indemnity and Subrogation
    28  
SECTION 6.02. Contribution and Subrogation
    28  
SECTION 6.03. Subordination
    29  
 
       
ARTICLE VII
 
       
Miscellaneous
 
       
SECTION 7.01. Notices
    29  
SECTION 7.02. Security Interest Absolute
    29  
SECTION 7.03. Survival of Agreement
    30  
SECTION 7.04. Binding Effect; Several Agreement
    30  
SECTION 7.05. Successors and Assigns
    30  
SECTION 7.06. Collateral Agent’s Fees and Expenses; Indemnification
    31  
SECTION 7.07. Collateral Agent Appointed Attorney-in-Fact
    31  
SECTION 7.08. Applicable Law
    32  
SECTION 7.09. Waivers; Amendment
    32  
SECTION 7.10. WAIVER OF JURY TRIAL
    33  
SECTION 7.11. Severability
    33  
SECTION 7.12. Counterparts
    33  
SECTION 7.13. Headings
    34  
SECTION 7.14. Jurisdiction; Consent to Service of Process
    34  
SECTION 7.15. Termination or Release
    34  
SECTION 7.16. Additional Subsidiaries
    35  
SECTION 7.17. Right of Setoff
    36  



--------------------------------------------------------------------------------



 



iii

     
Schedules
   
 
   
Schedule I
  Exact Legal Names of Each Grantor
Schedule II
  Subsidiary Guarantors
Schedule III
  Equity Interests; Stock Ownership; Pledged Debt Securities
Schedule IV
  Debt Instruments; Advances
Schedule V
  Mortgage Filings
Schedule VI
  Intellectual Property
Schedule VII
  Commercial Tort Claims
 
   
Exhibits
   
 
   
Exhibit A
  Form of Supplement



--------------------------------------------------------------------------------



 



 

     GUARANTEE AND COLLATERAL AGREEMENT dated as of July 25, 2007 (this
“Agreement”), among CHS/COMMUNITY HEALTH SYSTEMS, INC., a Delaware corporation
(the “Borrower”), COMMUNITY HEALTH SYSTEMS, INC., a Delaware corporation
(“Parent”), the Subsidiaries from time to time party hereto and CREDIT SUISSE
(“Credit Suisse”), as collateral agent (in such capacity, the “Collateral
Agent”).
PRELIMINARY STATEMENT
          Reference is made to the Credit Agreement dated as of July 25, 2007
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, Parent, the lenders from time to time
party thereto (each, a “Lender” and collectively, the “Lenders”) and Credit
Suisse, as administrative agent (in such capacity, the “Administrative Agent”)
and Collateral Agent.
          The Lenders and the Issuing Bank (such term and each other capitalized
term used but not defined in this preliminary statement having the meaning given
or ascribed to it in Article I) have agreed to extend credit to the Borrower
pursuant to, and upon the terms and conditions specified in, the Credit
Agreement. The obligations of the Lenders and the Issuing Bank to extend credit
to the Borrower are conditioned upon, among other things, the execution and
delivery of this Agreement by the Borrower and each Guarantor. Each Guarantor is
an affiliate of the Borrower, will derive substantial benefits from the
extension of credit to the Borrower pursuant to the Credit Agreement and is
willing to execute and deliver this Agreement in order to induce the Lenders and
the Issuing Bank to extend such credit. Accordingly, the parties hereto agree as
follows:
ARTICLE I
Definitions
          SECTION 1.01. Credit Agreement. (a) Capitalized terms used in this
Agreement and not otherwise defined herein have the meanings set forth in the
Credit Agreement. All capitalized terms defined in the New York UCC (as such
term is defined herein) and not defined in this Agreement have the meanings
specified therein. All references to the Uniform Commercial Code shall mean the
New York UCC.
          (b) The rules of construction specified in Section 1.02 of the Credit
Agreement also apply to this Agreement.
          SECTION 1.02. Other Defined Terms. As used in this Agreement, the
following terms have the meanings specified below:



--------------------------------------------------------------------------------



 



2

          “Accounts Receivable” shall mean all Accounts and all right, title and
interest in any returned goods, together with all rights, titles, securities and
guarantees with respect thereto, including any rights to stoppage in transit,
replevin, reclamation and resales, and all related security interests, liens and
pledges, whether voluntary or involuntary, in each case whether now existing or
owned or hereafter arising or acquired.
          “Administrative Agent” shall have the meaning assigned to such term in
the preliminary statement.
          “Article 9 Collateral” shall have the meaning assigned to such term in
Section 4.01.
          “Borrower” shall have the meaning assigned to such term in the
preamble.
          “Cash Management Arrangements” shall mean overdraft protections,
netting services and similar arrangements arising from treasury, depository and
cash management services, any automated clearing house transfers of funds or any
credit card or similar services, in each case in the ordinary course of
business.
          “Collateral” shall mean the Article 9 Collateral and the Pledged
Collateral.
          “Collateral Agent” shall have the meaning assigned to such term in the
preamble.
          “Copyright License” shall mean any written agreement, now or hereafter
in effect, granting any right to any third person under any registered copyright
now or hereafter owned by any Grantor or that such Grantor otherwise has the
right to license, or granting any right to any Grantor under any registered
copyright now or hereafter owned by any third person, and all rights of such
Grantor under any such agreement.
          “Copyrights” shall mean all of the following now owned or hereafter
acquired by any Grantor: (a) all registered copyright rights in any work subject
to the copyright laws of the United States or any other country, whether as
author, assignee, transferee or otherwise, and (b) all registrations and
applications for registration of any such copyright in the United States or any
other country, including registrations, recordings, supplemental registrations
and pending applications for registration in the United States Copyright Office
(or any successor office or any similar office in any other country), including
those registered and pending copyrights listed on Schedule VI.
          “Federal Securities Laws” shall have the meaning assigned to such term
in Section 5.04.
          “General Intangibles” shall mean all choses in action and causes of
action and all other intangible personal property of any Grantor of every kind
and nature (other than Accounts) now owned or hereafter acquired by any Grantor,
including all rights and interests in partnerships, limited partnerships,
limited liability companies and other



--------------------------------------------------------------------------------



 



3

unincorporated entities, corporate or other business records, indemnification
claims, contract rights (including rights under leases, whether entered into as
lessor or lessee, Hedging Agreements and other agreements), Intellectual
Property, goodwill, registrations, franchises, tax refund claims and any letter
of credit, guarantee, claim, security interest or other security held by or
granted to any Grantor to secure payment by an Account Debtor of any of the
Accounts.
          “Grantors” shall mean the Borrower and the Guarantors.
          “Guarantors” shall mean Parent and the Subsidiary Guarantors.
          “Intellectual Property” shall mean all intellectual property of any
Grantor of every kind and nature now owned or hereafter acquired by any Grantor,
including inventions, designs, Patents, Copyrights, Licenses, Trademarks, trade
secrets, confidential or proprietary technical and business information,
know-how, show-how or other data or information, software and databases and all
embodiments or fixations thereof and related documentation and registrations,
and all additions and improvements to any of the foregoing.
          “License” shall mean any Patent License, Trademark License, Copyright
License or other license or sublicense agreement relating to Intellectual
Property to which any Grantor is a party, including those listed on Schedule VI.
          “Loan Document Obligations” shall mean (a) the due and punctual
payment of (i) the principal of and interest (including interest accruing during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, (ii) each payment required to be
made by the Borrower under the Credit Agreement in respect of any Letter of
Credit, when and as due, including payments in respect of reimbursement of
disbursements, interest thereon and obligations to provide cash collateral, and
(iii) all other monetary obligations of the Borrower to any of the Secured
Parties under the Credit Agreement and each of the other Loan Documents,
including fees, costs, expenses and indemnities, whether primary, secondary,
direct, contingent, fixed or otherwise (including monetary obligations incurred
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding),
(b) the due and punctual performance of all other obligations of the Borrower
under or pursuant to the Credit Agreement and each of the other Loan Documents,
and (c) the due and punctual payment and performance of all the obligations of
each other Loan Party under or pursuant to this Agreement and each of the other
Loan Documents.
          “New York UCC” shall mean the Uniform Commercial Code as from time to
time in effect in the State of New York.
          “Obligations” shall mean (a) the Loan Document Obligations and (b) the
due and punctual payment and performance of all obligations of each Loan Party
under



--------------------------------------------------------------------------------



 



4

each Hedging Agreement or Cash Management Arrangement that (i) is in effect on
the Closing Date with a counterparty that is the Administrative Agent or a
Lender or an Affiliate of the Administrative Agent or a Lender as of the Closing
Date or (ii) is entered into after the Closing Date with any counterparty that
is the Administrative Agent or a Lender or an Affiliate of the Administrative
Agent or a Lender at the time such Hedging Agreement or Cash Management
Arrangement is entered into; provided, however, that the aggregate amount of
obligations under Cash Management Arrangements that shall constitute
“Obligations” hereunder shall not exceed $200,000,000 at any time.
          “Parent” shall have the meaning assigned to such term in the preamble.
          “Patent License” shall mean any written agreement, now or hereafter in
effect, granting to any third person any right to make, use or sell any
invention on which a Patent, now or hereafter owned by any Grantor or that any
Grantor otherwise has the right to license, is in existence, or granting to any
Grantor any right to make, use or sell any invention on which a Patent, now or
hereafter owned by any third person, is in existence, and all rights of any
Grantor under any such agreement.
          “Patents” shall mean all of the following now owned or hereafter
acquired by any Grantor: (a) all letters patent of the United States or the
equivalent thereof in any other country, all registrations and recordings
thereof, and all applications for letters patent of the United States or the
equivalent thereof in any other country, including registrations, recordings and
pending applications in the United States Patent and Trademark Office (or any
successor or any similar offices in any other country), including those listed
on Schedule VI, and (b) all reissues, continuations, divisions,
continuations-in-part, renewals or extensions thereof, and the inventions
disclosed or claimed therein, including the right to exclude others from making,
using and/or selling the inventions disclosed or claimed therein.
          “Pledged Collateral” shall have the meaning assigned to such term in
Section 3.01.
          “Pledged Debt Securities” shall have the meaning assigned to such term
in Section 3.01.
          “Pledged Securities” shall mean any promissory notes, stock
certificates or other securities now or hereafter included in the Pledged
Collateral, including all certificates, instruments or other documents
representing or evidencing any Pledged Collateral.
          “Pledged Stock” shall have the meaning assigned to such term in
Section 3.01.
          “Secured Parties” shall mean (a) the Lenders, (b) the Administrative
Agent, (c) the Collateral Agent, (d) any Issuing Bank, (e) each counterparty to
any Hedging Agreement or Cash Management Arrangement with a Loan Party that
either (i) is in effect on the Closing Date if such counterparty is the
Administrative Agent, a



--------------------------------------------------------------------------------



 



5

Lender or an Affiliate of the Administrative Agent or a Lender as of the Closing
Date or (ii) is entered into after the Closing Date if such counterparty is the
Administrative Agent, a Lender or an Affiliate of the Administrative Agent or a
Lender at the time such Hedging Agreement or Cash Management Arrangement is
entered into, (f) the beneficiaries of each indemnification obligation
undertaken by any Loan Party under any Loan Document and (g) the successors and
permitted assigns of each of the foregoing.
          “Security Interest” shall have the meaning assigned to such term in
Section 4.01.
          “Subsidiary Guarantors” shall mean (a) the Subsidiaries identified on
Schedule II hereto as Subsidiary Guarantors and (b) each other Subsidiary that
becomes a party to this Agreement as a Subsidiary Guarantor after the Closing
Date.
          “Trademark License” shall mean any written agreement, now or hereafter
in effect, granting to any third person any right to use any trademark now or
hereafter owned by any Grantor or that any Grantor otherwise has the right to
license, or granting to any Grantor any right to use any trademark now or
hereafter owned by any third person, and all rights of any Grantor under any
such agreement.
          “Trademarks” shall mean all of the following now owned or hereafter
acquired by any Grantor: (a) all registered trademarks, service marks, trade
names, corporate names, company names, business names, fictitious business
names, trade styles, trade dress, logos, other source or business identifiers,
designs and general intangibles of like nature, now existing or hereafter
adopted or acquired, all registrations and recordings thereof, and all
registration and recording applications filed in connection therewith, including
registrations and applications for registration (other than intent-to-use
applications) in the United States Patent and Trademark Office (or any successor
office) or any similar offices in any State of the United States, and all
extensions or renewals thereof, including those listed on Schedule VI, and
(b) all goodwill associated therewith or symbolized thereby.
          “Unfunded Advances/Participations” shall mean (a) with respect to the
Administrative Agent, the aggregate amount, if any (i) made available to the
Borrower on the assumption that each Lender has made its portion of the
applicable Borrowing available to the Administrative Agent as contemplated by
Section 2.02(d) of the Credit Agreement and (ii) with respect to which a
corresponding amount shall not in fact have been returned to the Administrative
Agent by the Borrower or made available to the Administrative Agent by any such
Lender, (b) with respect to the Swingline Lender, the aggregate amount, if any,
of participations in respect of any outstanding Swingline Loan that shall not
have been funded by the Revolving Credit Lenders in accordance with
Section 2.22(e) of the Credit Agreement and (c) with respect to any Issuing
Bank, the aggregate amount, if any, of participations in respect of any
outstanding L/C Disbursement that shall not have been funded by the Revolving
Credit Lenders in accordance with Sections 2.23(d) and 2.02(f) of the Credit
Agreement.



--------------------------------------------------------------------------------



 



6

ARTICLE II
Guarantee
          SECTION 2.01. Guarantee. Each Guarantor unconditionally guarantees,
jointly with the other Guarantors and severally, as a primary obligor and not
merely as a surety, the due and punctual payment and performance of the
Obligations. Each Guarantor further agrees that the Obligations may be extended
or renewed, in whole or in part, without notice to or further assent from it,
and that it will remain bound upon its guarantee notwithstanding any extension
or renewal of any Obligation, and hereby waives any provision of applicable law
to the contrary that may be waived by such Guarantor. Each Guarantor waives
presentment to, demand of payment from and protest to the Borrower or any other
Loan Party of any Obligation, and also waives notice of acceptance of its
guarantee and notice of protest for nonpayment.
          SECTION 2.02. Guarantee of Payment. Each Guarantor further agrees that
its guarantee hereunder constitutes a guarantee of payment when due and not of
collection, and waives any right to require that any resort be had by the
Collateral Agent or any other Secured Party to any security held for the payment
of the Obligations or credit on the books of the Collateral Agent or any other
Secured Party in favor of the Borrower or any other person.
          SECTION 2.03. No Limitations, Etc. (a) Except for termination of a
Guarantor’s obligations hereunder as expressly provided in Section 7.15, the
obligations of each Guarantor hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, including any claim of
waiver, release, surrender, alteration or compromise, and shall not be subject
to any defense or setoff, counterclaim, recoupment or termination whatsoever by
reason of the invalidity, illegality or unenforceability of the Obligations or
otherwise. Without limiting the generality of the foregoing, the obligations of
each Guarantor hereunder shall not be discharged or impaired or otherwise
affected by (i) the failure of the Collateral Agent or any other Secured Party
to assert any claim or demand or to enforce any right or remedy under the
provisions of any Loan Document or otherwise, (ii) any rescission, waiver,
amendment or modification of, or any release from any of the terms or provisions
of, any Loan Document or any other agreement, including with respect to any
other Guarantor under this Agreement, (iii) the release of, or any impairment of
or failure to perfect any Lien on or security interest in, any security held by
the Collateral Agent or any other Secured Party for the Obligations or any of
them, (iv) any default, failure or delay, wilful or otherwise, in the
performance of the Obligations or (v) any other act or omission that may or
might in any manner or to any extent vary the risk of any Guarantor or otherwise
operate as a discharge of any Guarantor as a matter of law or equity (other than
the indefeasible payment in full in cash of all the Obligations (other than
unasserted contingent indemnity obligations)). To the fullest extent permitted
by applicable law, each Guarantor expressly authorizes the Collateral Agent to
take and hold security for the payment and performance of the Obligations, to
exchange, waive or release any or all such security (with or without
consideration), to enforce or apply such security and direct



--------------------------------------------------------------------------------



 



7

the order and manner of any sale thereof in its sole discretion or to release or
substitute any one or more other guarantors or obligors upon or in respect of
the Obligations, all without affecting the obligations of any Guarantor
hereunder.
          (b) To the fullest extent permitted by applicable law, each Guarantor
waives any defense based on or arising out of any defense of the Borrower or any
other Loan Party or the unenforceability of the Obligations or any part thereof
from any cause, or the cessation from any cause of the liability of the Borrower
or any other Loan Party, other than the payment in full in cash of all the
Obligations. To the fullest extent permitted by applicable law, upon the
occurrence and during the continuance of an Event of Default, the Collateral
Agent and the other Secured Parties may, at their election, foreclose on any
security held by one or more of them by one or more judicial or nonjudicial
sales, accept an assignment of any such security in lieu of foreclosure,
compromise or adjust any part of the Obligations, make any other accommodation
with the Borrower or any other Loan Party or exercise any other right or remedy
available to them against the Borrower or any other Loan Party, without
adversely affecting or impairing in any way the liability of any Guarantor
hereunder except to the extent the Obligations have been paid in full in cash.
To the fullest extent permitted by applicable law, each Guarantor waives any
defense arising out of any such election even though such election operates,
pursuant to applicable law, to impair or to extinguish any right of
reimbursement or subrogation or other right or remedy of such Guarantor against
the Borrower or any other Loan Party, as the case may be, or any security.
          SECTION 2.04. Reinstatement. Each Guarantor agrees that its guarantee
hereunder shall continue to be effective or be reinstated, as the case may be,
if at any time payment, or any part thereof, of any Obligation is rescinded or
must otherwise be restored by the Collateral Agent or any other Secured Party
upon the bankruptcy or reorganization of the Borrower, any other Loan Party or
otherwise.
          SECTION 2.05. Agreement To Pay; Subrogation. In furtherance of the
foregoing and not in limitation of any other right that the Collateral Agent or
any other Secured Party has at law or in equity against any Guarantor by virtue
hereof, upon the failure of the Borrower or any other Loan Party to pay any
Obligation owed by such party when and as the same shall become due, whether at
maturity, by acceleration, after notice of prepayment or otherwise, each
Guarantor hereby promises to and will, promptly upon written notice thereof from
the Collateral Agent, forthwith pay, or cause to be paid, to the Collateral
Agent for distribution to the applicable Secured Parties in cash the amount of
such unpaid Obligation. Upon payment by any Guarantor of any sums to the
Collateral Agent as provided above, all rights of such Guarantor against the
Borrower or any other Guarantor arising as a result thereof by way of right of
subrogation, contribution, reimbursement, indemnity or otherwise shall in all
respects be subject to Article VI.
          SECTION 2.06. Information. Each Guarantor assumes all responsibility
for being and keeping itself informed of the Borrower’s and each other Loan
Party’s financial condition and assets and of all other circumstances bearing
upon the risk of nonpayment of the Obligations and the nature, scope and extent
of the risks that such



--------------------------------------------------------------------------------



 



8

Guarantor assumes and incurs hereunder, and agrees that neither the Collateral
Agent nor any other Secured Party will have any duty to advise such Guarantor of
information known to it or any of them regarding such circumstances or risks.
ARTICLE III
Pledge of Securities
          SECTION 3.01. Pledge. As security for the payment or performance, as
the case may be, in full of the Obligations, each Grantor hereby assigns and
pledges to the Collateral Agent, its successors and permitted assigns, for the
ratable benefit of the Secured Parties, and hereby grants to the Collateral
Agent, its successors and permitted assigns, for the ratable benefit of the
Secured Parties, a security interest in, all of such Grantor’s right, title and
interest in, to and under (a)(i) the Equity Interests owned by such Grantor on
the date hereof (including all such Equity Interests listed on Schedule III),
(ii) any other Equity Interests obtained in the future by such Grantor and
(iii) the certificates representing all such Equity Interests (all the foregoing
collectively referred to herein as the “Pledged Stock”); (provided, however,
that the Pledged Stock shall not include (A) more than 65% of the outstanding
voting Equity Interests in any Foreign Subsidiary, (B) any Equity Interest in
any Non-Significant Subsidiary or (C) any Equity Interest in any Permitted
Syndication Subsidiary, any Securitization Subsidiary or any Permitted Joint
Venture Subsidiary to the extent the pledge of the Equity Interest in such
Subsidiary is prohibited by any applicable Contractual Obligation or requirement
of law), (b)(i) the debt securities held by such Grantor on the date hereof
(including all such debt securities listed opposite the name of such Grantor on
Schedule III), (ii) any debt securities in the future issued to such Grantor and
(iii) the promissory notes and any other instruments evidencing such debt
securities (excluding any promissory notes issued by employees of any Grantor)
(all the foregoing collectively referred to herein as the “Pledged Debt
Securities”), (c) all other property that may be delivered to and held by the
Collateral Agent pursuant to the terms of this Section 3.01, (d) subject to
Section 3.06, all payments of principal or interest, dividends, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of, in exchange for or upon the conversion of,
and all other Proceeds received in respect of, the securities referred to in
clauses (a) and (b) above, (e) subject to Section 3.06, all rights and
privileges of such Grantor with respect to the securities and other property
referred to in clauses (a), (b), (c) and (d) above, and (f) all Proceeds of any
of the foregoing (the items referred to in clauses (a) through (f) above being
collectively referred to as the “Pledged Collateral”).
          TO HAVE AND TO HOLD the Pledged Collateral, together with all right,
title, interest, powers, privileges and preferences pertaining or incidental
thereto, unto the Collateral Agent, its successors and permitted assigns, for
the ratable benefit of the Secured Parties, forever; subject, however, to the
terms, covenants and conditions hereinafter set forth.



--------------------------------------------------------------------------------



 



9

          SECTION 3.02. Delivery of the Pledged Collateral. (a) Each Grantor
agrees promptly to deliver or cause to be delivered to the Collateral Agent any
and all certificates, promissory notes, instruments or other documents
representing or evidencing Pledged Securities (other than Pledged Debt
Securities with a face amount less than $1,000,000).
          (b) Subject to the Post-Closing Letter Agreement, each Grantor agrees
promptly to deliver or cause to be delivered to the Collateral Agent any and all
Pledged Debt Securities with a face amount in excess of $1,000,000.
          (c) Upon delivery to the Collateral Agent, (i) any certificate,
instrument or document representing or evidencing Pledged Securities shall be
accompanied by undated stock powers duly executed in blank or other undated
instruments of transfer satisfactory to the Collateral Agent and duly executed
in blank and by such other instruments and documents as the Collateral Agent may
reasonably request and (ii) all other property comprising part of the Pledged
Collateral shall be accompanied by proper instruments of assignment duly
executed by the applicable Grantor and such other instruments or documents as
the Collateral Agent may reasonably request. Each delivery of Pledged Securities
shall be accompanied by a schedule describing the applicable securities, which
schedule shall be attached hereto as Schedule III and made a part hereof;
provided that failure to attach any such schedule hereto shall not affect the
validity of the pledge of such Pledged Securities. Each schedule so delivered
shall supplement any prior schedules so delivered.
          SECTION 3.03. Representations, Warranties and Covenants. The Grantors
jointly and severally represent, warrant and covenant to and with the Collateral
Agent, for the benefit of the Secured Parties, that:
          (a) As of the date hereof, Schedule III correctly sets forth the
percentage of the issued and outstanding shares of each class of the Equity
Interests of the issuer thereof represented by such Pledged Stock and includes
all Equity Interests, debt securities and promissory notes required to be
pledged hereunder (to the extent not waived or extended in accordance with the
terms of the Credit Agreement);
          (b) Subject to the Post-Closing Letter Agreement, as of the date
hereof, Schedule IV correctly sets forth all promissory notes and other evidence
of indebtedness required to be pledged hereunder including all intercompany
notes between Parent and any subsidiary of Parent and any subsidiary of Parent
and any other such subsidiary;
          (c) the Pledged Stock and Pledged Debt Securities have been duly and
validly authorized and issued by the issuers thereof and (i) in the case of
Pledged Stock, are fully paid and nonassessable and (ii) in the case of Pledged
Debt Securities, are legal, valid and binding obligations of the issuers
thereof;



--------------------------------------------------------------------------------



 



10

          (d) except for the security interests granted hereunder (or otherwise
permitted under the Credit Agreement or the other Loan Documents), each Grantor
(i) is and, subject to any transfers made in compliance with the Credit
Agreement, will continue to be the direct owner, beneficially and of record, of
the Pledged Securities indicated on Schedule III as owned by such Grantor,
(ii) holds the same free and clear of all Liens other than Liens permitted by
Section 6.02 of the Credit Agreement, and (iii) will not create or permit to
exist any security interest in or other Lien on, the Pledged Collateral, other
than transfers made in compliance with the Credit Agreement or the other Loan
Documents;
          (e) except for restrictions and limitations imposed by the Loan
Documents or securities or other laws generally, the Pledged Collateral is and
will continue to be freely transferable and assignable, and none of the Pledged
Collateral is or will be subject to any option, right of first refusal,
shareholders agreement, charter or by-law provisions or contractual restriction
of any nature that might prohibit, impair, delay or otherwise affect the pledge
of such Pledged Collateral hereunder, the sale or disposition thereof pursuant
hereto or the exercise by the Collateral Agent of rights and remedies hereunder
other than Liens permitted by Section 6.02 of the Credit Agreement;
          (f) each Grantor (i) has the power and authority to pledge the Pledged
Collateral pledged by it hereunder in the manner hereby done or contemplated and
(ii) will defend its title or interest thereto or therein against any and all
Liens (other than any Lien created or permitted by the Loan Documents), however
arising, of all persons whomsoever;
          (g) no material consent or approval of any Governmental Authority or,
any securities exchange was or is necessary to the validity of the pledge
effected hereby (other than such as have been obtained and are in full force and
effect);
          (h) by virtue of the execution and delivery by each Grantor of this
Agreement, when any Pledged Securities are delivered to the Collateral Agent in
accordance with this Agreement, the Collateral Agent will obtain a legal, valid
and perfected first priority lien upon and security interest in such Pledged
Securities as security for the payment and performance of the Obligations; and
          (i) the pledge effected hereby is effective to vest in the Collateral
Agent, for the ratable benefit of the Secured Parties, the rights of the
Collateral Agent in the Pledged Collateral as set forth herein.
          SECTION 3.04. Certification of Limited Liability Company Interests and
Limited Partnership Interests. If any Pledged Collateral is not a security
pursuant to Section 8-103 of the UCC, no Grantor shall take any action that,
under such Section, converts such Pledged Collateral into a security without
causing the issuer thereof to issue to it certificates or instruments evidencing
such Pledged Collateral, which it shall promptly deliver to the Collateral Agent
as provided in Section 3.02.



--------------------------------------------------------------------------------



 



11

          SECTION 3.05. Registration in Nominee Name; Denominations. The
Collateral Agent, on behalf of the Secured Parties, shall have the right (in its
sole and absolute discretion), upon the occurrence and during the continuance of
an Event of Default, to hold the Pledged Securities in its own name as pledgee,
the name of its nominee (as pledgee or as sub-agent) or the name of the
applicable Grantor, endorsed or assigned in blank or in favor of the Collateral
Agent. Each Grantor will promptly give to the Collateral Agent copies of any
material written notices or other material written communications received by it
with respect to Pledged Securities in its capacity as the registered owner
thereof. After the occurrence and during the continuance of an Event of Default,
the Collateral Agent shall at all times have the right to exchange the
certificates representing Pledged Securities for certificates of smaller or
larger denominations for any purpose consistent with this Agreement.
          SECTION 3.06. Voting Rights; Dividends and Interest, Etc. (a) Unless
and until an Event of Default shall have occurred and be continuing and the
Collateral Agent shall have given the Grantors notice of its intent to exercise
its rights under this Agreement (which notice shall be deemed to have been given
immediately upon the occurrence of an Event of Default under paragraph (g) or
(h) of Article VII of the Credit Agreement):
          (i) Each Grantor shall be entitled to exercise any and all voting
and/or other consensual rights and powers inuring to an owner of Pledged
Securities or any part thereof for any purpose consistent with the terms of this
Agreement, the Credit Agreement and the other Loan Documents; provided, however,
that such rights and powers shall not be exercised in any manner that could
reasonably be expected to materially and adversely affect the rights inuring to
a holder of any Pledged Securities or the rights and remedies of any of the
Collateral Agent or the other Secured Parties under this Agreement or the Credit
Agreement or any other Loan Document or the ability of the Secured Parties to
exercise the same.
          (ii) The Collateral Agent shall execute and deliver to each Grantor,
or cause to be executed and delivered to each Grantor, all such proxies, powers
of attorney and other instruments as such Grantor may reasonably request for the
purpose of enabling such Grantor to exercise the voting and/or consensual rights
and powers it is entitled to exercise pursuant to paragraph (i) above.
          (iii) Each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Securities to the extent and only to the extent that such
dividends, interest, principal and other distributions are permitted by, and
otherwise paid or distributed in accordance with, the terms and conditions of
the Credit Agreement, the other Loan Documents and applicable law; provided,
however, that any noncash dividends, interest, principal or other distributions
that would constitute Pledged Stock or



--------------------------------------------------------------------------------



 



12

Pledged Debt Securities, whether resulting from a subdivision, combination or
reclassification of the outstanding Equity Interests of the issuer of any
Pledged Securities or received in exchange for Pledged Securities or any part
thereof, or in redemption thereof, or as a result of any merger, consolidation,
acquisition or other exchange of assets to which such issuer may be a party or
otherwise, shall be and become part of the Pledged Collateral, and, if received
by any Grantor, shall not be commingled by such Grantor with any of its other
funds or property but shall be held separate and apart therefrom, shall be held
in trust for the ratable benefit of the Secured Parties and shall be forthwith
delivered to the Collateral Agent in the same form as so received (with any
necessary endorsement or instrument of assignment). This paragraph (iii) shall
not apply to dividends between or among the Borrower, the Guarantors and any
Subsidiaries only of property subject to a perfected security interest under
this Agreement.
          (b) To the fullest extent permitted by applicable law, upon the
occurrence and during the continuance of an Event of Default, after the
Collateral Agent shall have notified (or shall be deemed to have notified
pursuant to Section 3.06(a)) the Grantors of the suspension of their rights
under paragraph (a)(iii) of this Section 3.06, then all rights of any Grantor to
dividends, interest, principal or other distributions that such Grantor is
authorized to receive pursuant to paragraph (a)(iii) of this Section 3.06 shall
cease, and all such rights shall thereupon become vested in the Collateral
Agent, which shall have the sole and exclusive right and authority to receive
and retain such dividends, interest, principal or other distributions. All
dividends, interest, principal or other distributions received by any Grantor
contrary to the provisions of this Section 3.06 shall be held in trust for the
benefit of the Collateral Agent, shall be segregated from other property or
funds of such Grantor and shall be forthwith delivered to the Collateral Agent
upon demand in the same form as so received (with any necessary endorsement or
instrument of assignment). Any and all money and other property paid over to or
received by the Collateral Agent pursuant to the provisions of this paragraph
(b) shall be retained by the Collateral Agent in an account to be established by
the Collateral Agent upon receipt of such money or other property and shall be
applied in accordance with the provisions of Section 5.02. After all Events of
Default have been cured or waived and each applicable Grantor has delivered to
the Administrative Agent certificates to that effect, the Collateral Agent
shall, promptly after all such Events of Default have been cured or waived,
repay to each applicable Grantor (without interest) all dividends, interest,
principal or other distributions that such Grantor would otherwise be permitted
to retain pursuant to the terms of paragraph (a)(iii) of this Section 3.06 and
that remain in such account.
          (c) Upon the occurrence and during the continuance of an Event of
Default, after the Collateral Agent shall have notified (or shall be deemed to
have notified pursuant to Section 3.06(a)) the Grantors of the suspension of
their rights under paragraph (a)(i) of this Section 3.06, then all rights of any
Grantor to exercise the voting and consensual rights and powers it is entitled
to exercise pursuant to paragraph (a)(i) of this Section 3.06, and the
obligations of the Collateral Agent under paragraph (a)(ii) of this
Section 3.06,



--------------------------------------------------------------------------------



 



13

shall cease, and, subject to compliance with any applicable healthcare laws, all
such rights shall thereupon become vested in the Collateral Agent, which shall
have the sole and exclusive right and authority to exercise such voting and
consensual rights and powers; provided that, unless otherwise directed by the
Required Lenders, the Collateral Agent shall have the right from time to time
following and during the continuance of an Event of Default to permit the
Grantors to exercise such rights. After all Events of Default have been cured or
waived and each applicable Grantor has delivered to the Administrative Agent a
certificate to that effect, such voting and consensual rights shall
automatically vest in the applicable Grantor, and the Collateral Agent shall
(1) take such steps reasonably requested by the applicable Grantor, at such
Grantor’s expense, to allow all Pledged Securities registered under its name to
be registered under the name of the applicable Grantor and (2) promptly repay to
each applicable Grantor (without interest) all dividends, interest, principal or
other distributions that such Grantor would otherwise have been permitted to
retain pursuant to the terms of paragraph (a) of this Section 3.06 that were not
applied to repay the Obligations.
          (d) Any notice given by the Collateral Agent to the Grantors
exercising its rights under paragraph (a) of this Section 3.06 (i) may be given
by telephone if promptly confirmed in writing, (ii) may be given to one or more
of the Grantors at the same or different times and (iii) may suspend the rights
of the Grantors under paragraph (a)(i) or paragraph (a)(iii) in part without
suspending all such rights (as specified by the Collateral Agent in its sole and
absolute discretion) and without waiving or otherwise affecting the Collateral
Agent’s rights to give additional notices from time to time suspending other
rights so long as an Event of Default has occurred and is continuing.
ARTICLE IV
Security Interests in Personal Property
          SECTION 4.01. Security Interest. (a) As security for the payment or
performance, as the case may be, in full of the Obligations, each Grantor hereby
assigns and pledges to the Collateral Agent, its successors and permitted
assigns, for the ratable benefit of the Secured Parties, and hereby grants to
the Collateral Agent, its successors and permitted assigns, for the ratable
benefit of the Secured Parties, a security interest (the “Security Interest”),
in all right, title or interest in or to any and all of the following assets and
properties now owned or at any time hereafter acquired by such Grantor or in
which such Grantor now has or at any time in the future may acquire any right,
title or interest (collectively, the “Article 9 Collateral”):
               (i) all Accounts;
               (ii) all Chattel Paper;
               (iii) all Documents;
               (iv) all Equipment;



--------------------------------------------------------------------------------



 



14

               (v) all General Intangibles;
               (vi) all Instruments;
               (vii) all Inventory;
               (viii) all Investment Property;
               (ix) all Letter-of-Credit Rights;
               (x) all Commercial Tort Claims;
               (xi) all books and records pertaining to the Article 9
Collateral; and
        (xii) to the extent not otherwise included, all Proceeds and products of
any and all of the foregoing and all collateral security and guarantees given by
any person with respect to any of the foregoing.
          Notwithstanding anything herein to the contrary, in no event shall the
Collateral include, and no Grantor shall be deemed to have granted a security
interest in any (I) General Intangible, Instrument, license, property right,
permit or any other contract or agreement to which a Grantor is a party or any
of its rights or interests thereunder if and for so long as the grant of such
security interest shall constitute or result in (x) the abandonment,
invalidation or unenforceability of any right, title or interest of the Grantor
therein, (y) a violation of a valid and enforceable restriction in respect of
such General Intangible, Instrument, license, property right, permit or any
other contract or agreement or other such rights (1) in favor of a third party
or (2) under any law, regulation, permit, order or decree of any Governmental
Authority or (z) a breach or termination (or result in any party thereto having
the right to terminate) pursuant to the terms of, or a default under, such
General Intangible, Instrument, license, property right, permit or any other
contract or agreement (other than to the extent that any such term would be
rendered ineffective pursuant to Section 9-406, 9-407, 9-408 or 9-409 of the New
York UCC or any other applicable law or principles of equity); provided,
however, that such security interest shall attach immediately at such time as
the condition causing such abandonment, invalidation, unenforceability or breach
or termination, as the case may be, shall be remedied and, to the extent
severable, shall attach immediately to any portion of such General Intangible,
Instrument, license, property right, permit or any other contract or agreement
that does not result in any of the consequences specified in the immediately
preceding clause (x), (y) or (z) including, any proceeds of such General
Intangible, Instrument, license, property rights, permit or any other contract
or agreement; (II) more than 65% of the outstanding voting Equity Interests in
any Foreign Subsidiary, (III) any Equity Interest in any Non-Significant
Subsidiary, (IV) any Equity Interest in any Permitted Syndication Subsidiary,
any Securitization Subsidiary or any Permitted Joint Venture Subsidiary to the
extent the pledge of the Equity Interest in such Subsidiary is prohibited by any
applicable Contractual Obligation or requirement of law, (V) any vehicle or
other asset subject to certificate of title, (VI) any asset that requires
perfection through control agreements (including, to the extent required in the
relevant

 



--------------------------------------------------------------------------------



 



15
jurisdiction for deposit accounts and investment property), (VII) any minority
Equity Interests, (VIII) any assets with respect to which the Collateral Agent
shall reasonably determine that the cost of creating and/or perfecting a
security interest therein is excessive in relation to the benefit to the Secured
Parties or that the granting or perfection of a security interest therein would
violate applicable law or regulation and (IX) any assets (other than any General
Intangible, Instrument, license, property right, permit or any other contract or
agreement) owned by any Grantor that are subject to a Lien permitted by
Section 6.02(c) or (n) of the Credit Agreement, to the extent and for so long as
such Lien exists and the terms of the Indebtedness or other obligations secured
thereby prevent the grant of a security interest in such assets hereunder.
          (b) Each Grantor hereby irrevocably authorizes the Collateral Agent at
any time and from time to time to file in any relevant jurisdiction any initial
financing statements (including fixture filings) with respect to the Article 9
Collateral or any part thereof and amendments thereto that (i) indicate the
Article 9 Collateral as “all assets” of such Grantor or words of similar effect,
and (ii) contain the information required by Article 9 of the Uniform Commercial
Code of each applicable jurisdiction for the filing of any financing statement
or amendment, including (A) whether such Grantor is an organization, the type of
organization and any organizational identification number issued to such Grantor
and (B) in the case of a financing statement filed as a fixture filing, a
sufficient description of the real property to which such Article 9 Collateral
relates. Each Grantor agrees to provide such information to the Collateral Agent
promptly upon request.
          (c) Each Grantor also ratifies its authorization for the Collateral
Agent to file in any relevant jurisdiction any initial financing statements or
amendments thereto if filed prior to the date hereof.
          The Collateral Agent is further authorized to file with the United
States Patent and Trademark Office or United States Copyright Office (or any
successor office) such documents as may be necessary or advisable for the
purpose of perfecting, confirming, continuing, enforcing or protecting the
Security Interest granted by each Grantor, without the signature of any Grantor,
and naming any Grantor or the Grantors as debtors and the Collateral Agent as
secured party.
          (d) The Security Interest is granted as security only and shall not
subject the Collateral Agent or any other Secured Party to, or in any way alter
or modify, any obligation or liability of any Grantor with respect to or arising
out of the Article 9 Collateral.
          SECTION 4.02. Representations and Warranties. The Grantors jointly and
severally represent and warrant to the Collateral Agent and the Secured Parties
that:
          (a) Each Grantor has good and valid rights in and marketable title to
the Article 9 Collateral with respect to which it has purported to grant a
Security Interest hereunder and has full power and authority to grant to the
Collateral Agent, for the ratable benefit of the Secured Parties, the Security
Interest in such Article 9 Collateral pursuant hereto and to execute, deliver
and perform its



--------------------------------------------------------------------------------



 



16

obligations in accordance with the terms of this Agreement, without the consent
or approval of any other person other than any consent or approval that has been
obtained or any other consent where the failure to obtain such consent could not
reasonably be expected to have a Material Adverse Effect.
          (b) The Schedules attached hereto have been duly prepared and
completed and the information set forth therein (including (x) the exact legal
name of each Grantor in Schedule I and (y) the jurisdiction of organization of
each Grantor in Schedule I) is true and correct in all material respects as of
the Closing Date. Uniform Commercial Code financing statements (including
fixture filings, as applicable) or other appropriate filings, recordings or
registrations containing a description of the Article 9 Collateral have been
prepared by the Collateral Agent based upon the information provided to the
Administrative Agent and the Secured Parties in the applicable Schedules
attached hereto for filing in each governmental, municipal or other office
specified in Schedule I (or specified by notice from the Borrower to the
Administrative Agent after the Closing Date in the case of filings, recordings
or registrations required by Sections 5.06 or 5.12 of the Credit Agreement),
which are all the filings, recordings and registrations (other than filings
required to be made in the United States Patent and Trademark Office and the
United States Copyright Office in order to perfect the Security Interest in the
Article 9 Collateral consisting of United States Patents, Trademarks and
Copyrights (to the extent that perfection can be achieved by such filings)) that
are necessary to publish notice of and protect the validity of and to establish
a legal, valid and perfected security interest in favor of the Collateral Agent
(for the ratable benefit of the Secured Parties) in respect of all Article 9
Collateral in which the Security Interest may be perfected by filing, recording
or registration in the United States (or any political subdivision thereof) and
its territories and possessions, and no further or subsequent filing, refiling,
recording, rerecording, registration or reregistration is necessary in any such
jurisdiction, except as provided under applicable law with respect to the filing
of continuation statements. Each Grantor represents and warrants that a fully
executed short form agreement in form and substance reasonably satisfactory to
the Collateral Agent, and containing a description of all Article 9 Collateral
consisting of pending and issued United States Patents and United States
Trademarks and United States Copyrights will be delivered to the Collateral
Agent as of or prior to the Closing Date for timely recording with the United
States Patent and Trademark Office and the United States Copyright Office
pursuant to 35 U.S.C. §261, 15 U.S.C. §1060 or 17 U.S.C. §205 and the
regulations thereunder.
          (c) As of the date hereof, Schedule I correctly sets forth (i) the
exact legal name of each Grantor, as such name appears in its respective
certificate of formation; (ii) the jurisdiction of formation of each Grantor
that is a registered organization; (iii) the Organizational Identification
Number, if any, issued by the jurisdiction of formation of each Grantor that is
a registered organization; (iv) the



--------------------------------------------------------------------------------



 



17

chief executive office of each Grantor; and (v) all locations where Grantor
maintains any material books or records relating to any Accounts Receivables.
          (d) As of the date hereof, Schedule V correctly sets forth, with
respect to each Mortgaged Property, (i) the exact name of the person that owns
such property as such name appears in its certificate of formation or other
organizational document; (ii) if different from the name identified pursuant to
clause (i), the exact name of the current record owner of such property
reflected in the records of the filing office for such property identified
pursuant to the following clause (iii); and (iii) the filing office in which a
mortgage with respect to such property must be filed or recorded in order for
the Collateral Agent to obtain a perfected security interest therein.
          (e) As of the date hereof, Schedule VI correctly sets forth, in proper
form for filing with (a) the United States Patent and Trademark Office a list of
each issued and pending Patents and Trademarks, including, as applicable, the
name of the registered owner and the registration number of each Patent and
Trademark owned by any Grantor and (b) the United States Copyright Office a list
of each Copyright, including the name of the registered owner and the
registration number of each Copyright owned by any Grantor.
          (f) The Security Interest constitutes (i) a legal and valid security
interest in all Article 9 Collateral securing the payment and performance of the
Obligations, (ii) subject to the qualifications and filings described in
Section 4.02(b) (including payment of applicable fees in connection therewith),
a perfected security interest in all Article 9 Collateral in which and to the
extent a security interest may be perfected by filing, recording or registering
a financing statement or analogous document in the United States (or any
political subdivision thereof) and its territories and possessions pursuant to
the Uniform Commercial Code or other applicable law in such jurisdictions and
(iii) a security interest that shall be perfected in all Article 9 Collateral in
which a security interest may be perfected upon the receipt and recording of
this Agreement with the United States Patent and Trademark Office and the United
States Copyright Office, as applicable. The Security Interest is and shall be
prior to any other Lien on any of the Article 9 Collateral, other than Liens
expressly permitted pursuant to Section 6.02 of the Credit Agreement or the
other Loan Documents that have priority as a matter of law.
          (g) The Article 9 Collateral is owned by the Grantors free and clear
of any Lien, except for Liens expressly permitted pursuant to Section 6.02 of
the Credit Agreement or the other Loan Documents. No Grantor has filed or
consented to the filing of (i) any financing statement or analogous document
under the Uniform Commercial Code or any other applicable laws covering any
Article 9 Collateral, (ii) any assignment in which any Grantor assigns any
Collateral or any security agreement or similar instrument covering any
Article 9 Collateral with the United States Patent and Trademark Office or the
United



--------------------------------------------------------------------------------



 



18

States Copyright Office, (iii) any notice under the Assignment of Claims Act, or
(iv) any assignment in which any Grantor assigns any Article 9 Collateral or any
security agreement or similar instrument covering any Article 9 Collateral with
any foreign governmental, municipal or other office, which financing statement
or analogous document, assignment, security agreement or similar instrument is
still in effect, except, in each case, for Liens expressly permitted pursuant to
Section 6.02 of the Credit Agreement or the other Loan Documents. As of the date
hereof, no Grantor holds any Commercial Tort Claims in an amount in excess of
$5,000,000 except as indicated on Schedule VII.
          SECTION 4.03. Covenants. (a) Each Grantor agrees promptly to notify
the Collateral Agent in writing of any change in (i) its legal name and/or
address, (ii) its identity or type of organization or corporate structure,
(iii) its Federal Taxpayer Identification Number or organizational
identification number or (iv) its jurisdiction of organization. Each Grantor
agrees promptly to provide the Collateral Agent with certified organizational
documents reflecting any of the changes described in the first sentence of this
paragraph. Each Grantor agrees not to effect or permit any change referred to in
the preceding sentence unless all filings have been made under the Uniform
Commercial Code or otherwise that are required in order for the Collateral Agent
to continue at all times following such change to have a valid, legal and
perfected first priority security interest in all the Article 9 Collateral. Each
Grantor agrees promptly to notify the Collateral Agent if any material portion
of the Article 9 Collateral owned or held by such Grantor is damaged or
destroyed.
          (b) Each Grantor agrees to maintain, at its own cost and expense, such
complete and accurate records (in all material respects) with respect to the
Article 9 Collateral owned by it as is consistent with its current practices and
in accordance with such prudent and standard practices used in industries that
are the same as or similar to those in which such Grantor is engaged, but in any
event to include complete accounting records (in all material respects)
indicating all material payments and proceeds received with respect to any part
of the Article 9 Collateral.
          (c) Each year, at the time of delivery of annual financial statements
with respect to the preceding fiscal year pursuant to Section 5.04(a) of the
Credit Agreement, the Borrower shall deliver to the Collateral Agent a
certificate executed by a Responsible Officer of the Borrower setting forth in
the format of Schedule VI all Intellectual Property of any Grantor in existence
on the date thereof that, if it had existed on the date hereof, would have been
required to be listed in such Schedule, and not then listed on such Schedules or
previously so identified to the Collateral Agent.
          (d) Each Grantor shall, at its own expense, take any and all
commercially reasonable actions necessary to defend title to the Article 9
Collateral against all persons and to defend the Security Interest of the
Collateral Agent in the Article 9 Collateral and the priority thereof against
any Lien not expressly permitted pursuant to Section 6.02 of the Credit
Agreement.



--------------------------------------------------------------------------------



 



19

          (e) Each Grantor agrees, at its own expense, promptly to execute,
acknowledge, deliver and cause to be duly filed all such further instruments and
documents and take all such actions as the Collateral Agent may from time to
time reasonably request to obtain, preserve, protect and perfect (to the extent
that perfection can be achieved under any applicable law by such filings and
actions) the Security Interest and the rights and remedies created hereby,
including the payment of any fees and Taxes required in connection with the
execution and delivery of this Agreement, the granting of the Security Interest
and the filing of any financing or continuation statements (including fixture
filings) or other documents in connection herewith or therewith. If any amount
payable to any Grantor under or in connection with any of the Article 9
Collateral shall be or become evidenced by any promissory note or other
instrument with a face amount in excess of $1,000,000, such note or instrument
shall be promptly pledged and delivered to the Collateral Agent, duly endorsed
in a manner reasonably satisfactory to the Collateral Agent.
          Without limiting the generality of the foregoing, each Grantor hereby
authorizes the Collateral Agent, with prompt notice thereof to the Grantors, to
supplement this Agreement by supplementing Schedule VI or adding additional
schedules hereto to identify specifically any asset or item of a Grantor that
may, in the Collateral Agent’s reasonable judgment, constitute Copyrights,
Licenses, Patents or Trademarks; provided that any Grantor shall have the right,
exercisable within 30 days after it has been notified by the Collateral Agent of
the specific identification of such Collateral, to advise the Collateral Agent
in writing of any inaccuracy of the representations and warranties made by such
Grantor hereunder with respect to such Collateral. Each Grantor agrees that it
will use its commercially reasonable efforts to take such action as shall be
necessary, and which the Collateral Agent may from time to time reasonably
request, in order that all representations and warranties hereunder shall be
true and correct in all material respects with respect to such Collateral within
45 days after the date it has been notified by the Collateral Agent of the
specific identification of such Collateral and any such request.
          (f) The Collateral Agent and such persons as the Collateral Agent may
designate shall have the right to inspect, subject to a reasonable prior notice
to each Grantor, the Article 9 Collateral, all records related thereto (and to
make extracts and copies from such records) and the premises upon which any of
the Article 9 Collateral is located, to discuss the applicable Grantor’s affairs
with the officers of such Grantor and its independent accountants and to verify
the existence, validity, amount, quality, quantity, value, condition and status
of, or any other matter relating to, the Article 9 Collateral, including, in the
case of Accounts or other Article 9 Collateral in the possession of any third
person, after the occurrence and during the continuance of an Event of Default,
by contacting Account Debtors or the third person possessing such Article 9
Collateral for the purpose of making such a verification, subject in each case
to the requirements of applicable law, including healthcare laws, data privacy
and third party confidentiality obligations all at the expense of the Borrower;
provided that, excluding any such visits and inspections during the continuation
of an Event of Default, only one such visit during any fiscal year shall be at
the Borrower’s expense. The Collateral Agent shall have the absolute



--------------------------------------------------------------------------------



 



20

right to share any information it gains from such inspection or verification
with any Secured Party, subject in each case to the requirements of applicable
law, including healthcare laws, data privacy and third party confidentiality
obligations.
          (g) At its option, upon the occurrence and during the continuation of
a Default or an Event of Default, the Collateral Agent may with five Business
Days’, prior written notice to the relevant Grantor discharge past due Taxes,
assessments, charges, fees, Liens, security interests or other encumbrances at
any time levied or placed on the Article 9 Collateral and not expressly
permitted pursuant to Section 5.03 or Section 6.02 of the Credit Agreement, and
may pay for the maintenance and preservation of the Article 9 Collateral to the
extent any Grantor fails to do so as required by the Credit Agreement or this
Agreement, and each Grantor jointly and severally agrees to reimburse the
Collateral Agent within five Business Days after written demand for any
reasonable payment made or any reasonable expense incurred by the Collateral
Agent pursuant to the foregoing authorization; provided, however, that nothing
in this paragraph shall be interpreted as excusing any Grantor from the
performance of, or imposing any obligation on the Collateral Agent or any
Secured Party to cure or perform, any covenants or other promises of any Grantor
with respect to Taxes, assessments, charges, fees, Liens, security interests or
other encumbrances and maintenance as set forth herein or in the other Loan
Documents.
          (h) If at any time any Grantor shall take a security interest in any
property of an Account Debtor or any other person valued in excess of $1,000,000
to secure payment and performance of an Account, such Grantor shall promptly
assign such security interest to the Collateral Agent for the ratable benefit of
the Secured Parties. Such assignment need not be filed of public record unless
necessary to continue the perfected status of the security interest against
creditors of and transferees from the Account Debtor or other person granting
the security interest.
          (i) Except to the extent otherwise expressly agreed by the Collateral
Agent, each Grantor shall remain liable to observe and perform all the
conditions and obligations to be observed and performed by it under each
contract, agreement or instrument relating to the Article 9 Collateral, all in
accordance with the terms and conditions thereof, and each Grantor jointly and
severally agrees to indemnify and hold harmless the Collateral Agent and the
Secured Parties from and against any and all liability for such performance in
accordance with Section 7.06 of this Agreement.
          (j) No Grantor shall make or permit to be made an assignment, pledge
or hypothecation of the Article 9 Collateral or shall grant any other Lien in
respect of the Article 9 Collateral or permit any notice to be filed under the
Assignment of Claims Act, except, in each case, as expressly permitted by
Section 6.02 of the Credit Agreement. No Grantor shall make or permit to be made
any transfer of the Article 9 Collateral, except as permitted by the Credit
Agreement.
          (k) No Grantor will, without the Collateral Agent’s prior written
consent, grant any extension of the time of payment of any Accounts included in
the Article 9



--------------------------------------------------------------------------------



 



21

Collateral, compromise, compound or settle the same for less than the full
amount thereof (unless the aggregate amount of such compromised or settled
Accounts in any fiscal year is not in excess of $5,000,000), release, wholly or
partly, any person liable for the payment thereof (unless the aggregate amount
of such compromised or settled Accounts in any fiscal year is not in excess of
$5,000,000) or allow any credit or discount whatsoever thereon (unless the
aggregate amount of such compromised or settled Accounts in any fiscal year is
not in excess of $5,000,000), other than extensions, credits, discounts,
compromises, compoundings or settlements in each case granted or made in the
ordinary course of business.
          (l) Each Grantor, at its own expense, shall maintain or cause to be
maintained insurance covering physical loss or damage to the Inventory and
Equipment in accordance with the requirements set forth in Section 5.02 of the
Credit Agreement. Each Grantor irrevocably makes, constitutes and appoints the
Collateral Agent (and all officers, employees or agents designated by the
Collateral Agent) as such Grantor’s true and lawful agent (and attorney-in-fact)
for the purpose, upon the occurrence and during the continuance of an Event of
Default, of making, settling and adjusting claims in respect of Article 9
Collateral under policies of insurance, endorsing the name of such Grantor on
any check, draft, instrument or other item of payment for the proceeds of such
policies of insurance and for making all determinations and decisions with
respect thereto (provided that the Collateral Agent shall give five Business
Days’ prior written notice to such Grantor prior to exercising its rights in
such capacity). In the event that any Grantor at any time or times shall fail to
obtain or maintain any of the policies of insurance required hereby or under the
Credit Agreement or to pay any premium in whole or part relating thereto, the
Collateral Agent may, without waiving or releasing any obligation or liability
of any Grantor hereunder or any Default or Event of Default, in its sole
reasonable discretion, upon notice to the Grantors, obtain and maintain such
policies of insurance and pay such premium and take any other actions with
respect thereto as the Collateral Agent reasonably deems advisable. All sums
disbursed by the Collateral Agent in connection with this paragraph, including
reasonable attorneys’ fees, court costs, out-of-pocket expenses and other
charges relating thereto, shall be payable, within five Business Days of written
demand (accompanied by supporting documentation therefor in reasonable detail)
by the Grantors to the Collateral Agent and shall be additional Obligations
secured hereby.
          SECTION 4.04. Other Actions. In order to further insure the
attachment, perfection and priority of, and the ability of the Collateral Agent
to enforce, the Security Interest in the Article 9 Collateral, each Grantor
agrees, in each case at such Grantor’s own expense, to take the following
actions with respect to the following Article 9 Collateral:
          (a) Instruments. If any Grantor shall at any time hold or acquire any
Instruments (other than (x) any Instruments in an amount no greater than
$1,000,000 and (y) any Instruments representing loans or advances permitted
under Section 6.04(c) of the Credit Agreement, to the extent such Instruments
represent Indebtedness excluded from the requirements of subclause (ii) of such
Section, that have not been pledged hereunder, such Grantor shall forthwith



--------------------------------------------------------------------------------



 



22

endorse, assign and deliver the same to the Collateral Agent, accompanied by
such undated instruments of endorsement, transfer or assignment duly executed in
blank as the Collateral Agent may from time to time reasonably request.
          (b) Electronic Chattel Paper and Transferable Records. If any Grantor
at any time holds or acquires an interest in any material Electronic Chattel
Paper or any material “transferable record”, as that term is defined in
Section 201 of the Federal Electronic Signatures in Global and National Commerce
Act, or in Section 16 of the Uniform Electronic Transactions Act as in effect in
any relevant jurisdiction, such Grantor shall promptly notify the Collateral
Agent thereof and, at the reasonable request of the Collateral Agent, shall take
such action as the Collateral Agent may reasonably request to vest in the
Collateral Agent control under New York UCC Section 9-105 of such Electronic
Chattel Paper or control under Section 201 of the Federal Electronic Signatures
in Global and National Commerce Act or, as the case may be, Section 16 of the
Uniform Electronic Transactions Act, as so in effect in such jurisdiction, of
such transferable record. The Collateral Agent agrees with such Grantor that the
Collateral Agent will arrange, pursuant to procedures reasonably satisfactory to
the Collateral Agent and so long as such procedures will not result in the
Collateral Agent’s loss of control, for the Grantor to make alterations to the
Electronic Chattel Paper or transferable record permitted under UCC Section
9-105 or, as the case may be, Section 201 of the Federal Electronic Signatures
in Global and National Commerce Act or Section 16 of the Uniform Electronic
Transactions Act for a party in control to allow without loss of control, unless
an Event of Default has occurred and is continuing or would occur after taking
into account any action by such Grantor with respect to such Electronic Chattel
Paper or transferable record. Notwithstanding the foregoing, no Grantor shall be
obligated to deliver to the Collateral Agent any Electronic Chattel Paper held
by such Grantor with a face amount less than $1,000,000, provided that the
aggregate face amount of the Electronic Chattel Paper so excluded pursuant to
this sentence shall not exceed $10,000,000 at any time.
          (c) Letter-of-Credit Rights. If any Grantor is at any time a
beneficiary under a letter of credit with a face amount exceeding $2,000,000 now
or hereafter issued in favor of such Grantor, such Grantor shall promptly notify
the Collateral Agent thereof and, at the request and option of the Collateral
Agent, such Grantor shall, pursuant to an agreement in form and substance
reasonably satisfactory to the Collateral Agent, either (i) arrange for the
issuer and any confirmer of such letter of credit to consent to an assignment to
the Collateral Agent of the proceeds of any drawing under the letter of credit
or (ii) arrange for the Collateral Agent to become the transferee beneficiary of
the letter of credit, with the Collateral Agent agreeing, in each case, that the
proceeds of any drawing under the letter of credit are to be paid to the
applicable Grantor unless an Event of Default has occurred or is continuing.



--------------------------------------------------------------------------------



 



23

          (d) Commercial Tort Claims. If any Grantor shall at any time hold or
acquire a Commercial Tort Claim in an amount reasonably estimated to exceed
$5,000,000, the Grantor shall promptly notify the Collateral Agent thereof in a
writing signed by such Grantor including a summary description of such claim and
grant to the Collateral Agent, for the ratable benefit of the Secured Parties,
in such writing a security interest therein and in the proceeds thereof, all
upon the terms of this Agreement, with such writing to be in form and substance
reasonably satisfactory to the Collateral Agent.
          SECTION 4.05. Covenants Regarding Patent, Trademark and Copyright
Collateral. In each case unless otherwise decided by such Grantor in its
reasonable business judgment or such Collateral is not material to the business
of such Grantor: (a) Each Grantor agrees that it will not, and will not permit
any of its licensees to, do any act, or omit to do any act, whereby any Patent
that is material to the conduct of such Grantor’s business may become
invalidated or dedicated to the public, and agrees that it shall continue to
mark any products covered by a Patent with the relevant patent number to the
extent necessary and sufficient to establish and preserve its maximum rights
under applicable patent laws, to the extent required by applicable law.
          (b) Each Grantor (either itself or through its licensees or its
sublicensees) will, for each Trademark material to the conduct of such Grantor’s
business, (i) maintain such Trademark in full force free from any claim of
abandonment or invalidity for non-use, (ii) maintain the quality of products and
services offered under such Trademark, (iii) display such Trademark with notice
of Federal or foreign registration to the extent necessary and sufficient to
establish and preserve its maximum rights under applicable law, to the extent
required by applicable law and (iv) not knowingly use or knowingly permit the
use of such Trademark in violation of any third party rights.
          (c) Each Grantor (either itself or through its licensees or
sublicensees) will, for each work covered by a material Copyright, continue to
publish, reproduce, display, adopt and distribute the work with appropriate
copyright notice to the extent necessary and sufficient to establish and
preserve its maximum rights under applicable copyright laws, to the extent
required by applicable law.
          (d) Each Grantor shall notify the Collateral Agent promptly if it
knows that any Patent, Trademark or Copyright material to the conduct of its
business has or is likely to become abandoned, lost or dedicated to the public,
or of any materially adverse determination or development (including the
institution of, or any such determination or development in, any proceeding in
the United States Patent and Trademark Office, United States Copyright Office or
any court or similar office of any country) regarding such Grantor’s ownership
of any such Patent, Trademark or Copyright, its right to register the same, or
its right to keep and maintain the same.
          (e) If any Grantor, either itself or through any agent, employee,
licensee or designee, files an application for any Patent, Trademark or
Copyright (or for the registration of any Trademark or Copyright) with the
United States Patent and Trademark



--------------------------------------------------------------------------------



 



24

Office, United States Copyright Office or any office or agency in any political
subdivision of the United States, the Grantor shall so notify the Collateral
Agent, and, upon request of the Collateral Agent, shall execute and deliver any
and all agreements, instruments, documents and papers as the Collateral Agent
may reasonably request to evidence the Security Interest in such Patent,
Trademark or Copyright, and each Grantor hereby appoints the Collateral Agent as
its attorney-in-fact to execute and file such writings for the foregoing
purposes, all acts of such attorney being hereby ratified and confirmed.
          (f) Each Grantor will take all necessary steps that are consistent
with the practice in any proceeding before the United States Patent and
Trademark Office, United States Copyright Office or any office or agency in any
political subdivision of the United States, to maintain and pursue each material
application relating to the Patents, Trademarks and/or Copyrights (and to obtain
the relevant grant or registration) and to maintain each issued Patent and each
registration of the Trademarks and Copyrights that is material to the conduct of
any Grantor’s business, including timely filings of applications for renewal,
affidavits of use, affidavits of incontestability and payment of maintenance
fees, and, if consistent with good business judgment, to initiate opposition,
interference and cancellation proceedings against third parties.
          (g) In the event that any Grantor knows or has reason to believe that
any Article 9 Collateral consisting of a Patent, Trademark or Copyright material
to the conduct of any Grantor’s business has been or is about to be infringed,
misappropriated or diluted by a third person, such Grantor promptly shall notify
the Collateral Agent and shall, if consistent with good business judgment,
promptly sue for infringement, misappropriation or dilution and to recover any
and all damages for such infringement, misappropriation or dilution, and take
such other actions, if consistent with good business judgment, as are reasonably
appropriate under the circumstances to protect such Article 9 Collateral.
          (h) Upon the occurrence and during the continuance of an Event of
Default, upon the reasonable request of the Collateral Agent, each Grantor shall
use its best efforts to obtain all requisite consents or approvals by the
licensor of each Copyright License, Patent License or Trademark License, and
each other material License, to effect the assignment of all such Grantor’s
right, title and interest thereunder to the Collateral Agent, for the ratable
benefit of the Secured Parties, or its designee.
ARTICLE V
Remedies
          SECTION 5.01. Remedies Upon Default. Upon the occurrence and during
the continuance of an Event of Default, each Grantor agrees to deliver each item
of Collateral to the Collateral Agent on demand, and it is agreed that the
Collateral Agent shall have the right to take any of or all the following
actions at the same or different times: (a) with respect to any Article 9
Collateral consisting of Intellectual Property, on demand, to cause the Security
Interest to become an assignment, transfer and conveyance of any of or all such
Article 9 Collateral by the applicable Grantor to the Collateral



--------------------------------------------------------------------------------



 



25

Agent, or to license or sublicense, whether general, special or otherwise, and
whether on an exclusive or nonexclusive basis, any such Article 9 Collateral
throughout the world on such terms and conditions and in such manner as the
Collateral Agent shall determine (other than in violation of any then-existing
licensing arrangements to the extent that waivers cannot be obtained), and (b)
with or without legal process and with or without prior notice or demand for
performance, to take possession of the Article 9 Collateral and without
liability for trespass to enter any premises where the Article 9 Collateral may
be located for the purpose of taking possession of or removing the Article 9
Collateral and, generally, to exercise any and all rights afforded to a secured
party under the Uniform Commercial Code or other applicable law. Without
limiting the generality of the foregoing, each Grantor agrees that the
Collateral Agent shall have the right, subject to the requirements of applicable
law, including any applicable healthcare laws, to sell or otherwise dispose of
all or any part of the Collateral at a public or private sale or at any broker’s
board or on any securities exchange, for cash, upon credit or for future
delivery as the Collateral Agent shall deem appropriate. The Collateral Agent
shall be authorized at any such sale (if it deems it advisable to do so) to
restrict the prospective bidders or purchasers to persons who will represent and
agree that they are purchasing the Collateral for their own account for
investment and not with a view to the distribution or sale thereof, and upon
consummation of any such sale the Collateral Agent shall have the right to
assign, transfer and deliver to the purchaser or purchasers thereof the
Collateral so sold. Each such purchaser at any such sale shall hold the property
sold absolutely, free from any claim or right on the part of any Grantor, and
each Grantor hereby waives (to the extent permitted by law) all rights of
redemption, stay and appraisal which such Grantor now has or may at any time in
the future have under any rule of law or statute now existing or hereafter
enacted.
          The Collateral Agent shall give each applicable Grantor 10 days’
written notice (which each Grantor agrees is reasonable notice within the
meaning of Section 9-611 of the New York UCC or its equivalent in other
jurisdictions) of the Collateral Agent’s intention to make any sale of
Collateral. Such notice, in the case of a public sale, shall state the time and
place for such sale and, in the case of a sale at a broker’s board or on a
securities exchange, shall state the board or exchange at which such sale is to
be made and the day on which the Collateral, or portion thereof, will first be
offered for sale at such board or exchange. Any such public sale shall be held
at such time or times within ordinary business hours and at such place or places
as the Collateral Agent may fix and state in the notice (if any) of such sale.
At any such sale, the Collateral, or portion thereof, to be sold may be sold in
one lot as an entirety or in separate parcels, as the Collateral Agent may (in
its sole and absolute discretion) determine. The Collateral Agent shall not be
obligated to make any sale of any Collateral if it shall determine not to do so,
regardless of the fact that notice of sale of such Collateral shall have been
given. The Collateral Agent may, without notice or publication, adjourn any
public or private sale or cause the same to be adjourned from time to time by
announcement at the time and place fixed for sale, and such sale may, without
further notice, be made at the time and place to which the same was so
adjourned. In case any sale of all or any part of the Collateral is made on
credit or for future delivery, the Collateral so sold may be retained by the
Collateral Agent until the



--------------------------------------------------------------------------------



 



26

sale price is paid by the purchaser or purchasers thereof, but the Collateral
Agent shall not incur any liability in case any such purchaser or purchasers
shall fail to take up and pay for the Collateral so sold and, in case of any
such failure, such Collateral may be sold again upon like notice. At any public
(or, to the extent permitted by law, private) sale made pursuant to this
Agreement, any Secured Party may bid for or purchase, free (to the extent
permitted by applicable law) from any right of redemption, stay, valuation or
appraisal on the part of any Grantor (all said rights being also hereby waived
and released to the extent permitted by applicable law), the Collateral or any
part thereof offered for sale and may make payment on account thereof by using
any claim then due and payable to such Secured Party from any Grantor as a
credit against the purchase price, and such Secured Party may, upon compliance
with the terms of sale, hold, retain and dispose of such property without
further accountability to any Grantor therefor. For purposes hereof, a written
agreement to purchase the Collateral or any portion thereof shall be treated as
a sale thereof; the Collateral Agent shall be free to carry out such sale
pursuant to such agreement and no Grantor shall be entitled to the return of the
Collateral or any portion thereof subject thereto, notwithstanding the fact that
after the Collateral Agent shall have entered into such an agreement all Events
of Default shall have been remedied and the Obligations paid in full. As an
alternative to exercising the power of sale herein conferred upon it, the
Collateral Agent may proceed by a suit or suits at law or in equity to foreclose
this Agreement and to sell the Collateral or any portion thereof pursuant to a
judgment or decree of a court or courts having competent jurisdiction or
pursuant to a proceeding by a court-appointed receiver. To the fullest extent
permitted under applicable law, any sale pursuant to the provisions of this
Section 5.01 shall be deemed to conform to the commercially reasonable standards
as provided in Section 9-610(b) of the New York UCC or its equivalent in other
jurisdictions.
          SECTION 5.02. Application of Proceeds. If an Event of Default shall
have occurred and is continuing, the Collateral Agent shall apply the proceeds
of any collection, sale, foreclosure or other realization upon any Collateral,
including any Collateral consisting of cash, as follows:
     FIRST, to the payment of all reasonable out-of-pocket costs and expenses
incurred by the Administrative Agent or the Collateral Agent (in their
respective capacities as such hereunder or under any other Loan Document) in
connection with such collection, sale, foreclosure or realization or otherwise
in connection with this Agreement, any other Loan Document or any of the
Obligations, including all court costs and the fees and expenses of its agents
and legal counsel, the repayment of all advances made by the Administrative
Agent and/or the Collateral Agent hereunder or under any other Loan Document on
behalf of any Grantor and any other reasonable out-of-pocket costs or expenses
incurred in connection with the exercise of any right or remedy hereunder or
under any other Loan Document;
     SECOND, to the payment in full of Unfunded Advances/Participations (the
amounts so applied to be distributed between or among the Administrative Agent,
the Swingline Lender and any Issuing Bank pro rata in accordance with



--------------------------------------------------------------------------------



 



27

the amounts of Unfunded Advances/Participations owed to them on the date of any
such distribution);
     THIRD, to the payment in full of all other Obligations (the amounts so
applied to be distributed among the Secured Parties pro rata in accordance with
the amounts of the Obligations owed to them on the date of any such
distribution);
     FOURTH, to the Grantors, their successors or assigns, or as a court of
competent jurisdiction may otherwise direct.
The Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of Collateral by the Collateral Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Collateral Agent or of the officer making the sale shall be a
sufficient discharge to the purchaser or purchasers of the Collateral so sold
and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Collateral Agent
or such officer or be answerable in any way for the misapplication thereof.
          SECTION 5.03. Grant of License to Use Intellectual Property. For the
purpose of enabling the Collateral Agent to exercise rights and remedies under
this Agreement at such time as the Collateral Agent shall be lawfully entitled
to exercise such rights and remedies, each Grantor hereby grants to the
Collateral Agent an irrevocable, nonexclusive license (exercisable without
payment of royalty or other compensation to the Grantors), to use, license or
sublicense any of the Article 9 Collateral consisting of Intellectual Property
now owned or hereafter acquired by such Grantor, and wherever the same may be
located, and including in such license access to all media in which any of the
licensed items may be recorded or stored and to all computer software and
programs used for the compilation or printout thereof. The use of such license
by the Collateral Agent may be exercised, at the option of the Collateral Agent,
and shall be effective only upon the occurrence and during the continuation of
an Event of Default; provided, however, that any license, sublicense or other
transaction entered into by the Collateral Agent in accordance herewith shall be
binding upon each Grantor notwithstanding any subsequent cure of an Event of
Default.
          SECTION 5.04. Securities Act, Etc. In view of the position of the
Grantors in relation to the Pledged Collateral, or because of other current or
future circumstances, a question may arise under the U.S. Securities Act of
1933, as now or hereafter in effect, or any similar statute hereafter enacted
analogous in purpose or effect (such Act and any such similar statute as from
time to time in effect being called the “Federal Securities Laws”) with respect
to any disposition of the Pledged Collateral permitted hereunder. Each Grantor
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of the Collateral Agent if the Collateral Agent were
to attempt to dispose of all or any part of the Pledged Collateral, and might
also limit the extent to which or the manner in which any subsequent transferee
of any Pledged Collateral could dispose of the same. Similarly,



--------------------------------------------------------------------------------



 



28

there may be other legal restrictions or limitations affecting the Collateral
Agent in any attempt to dispose of all or part of the Pledged Collateral under
applicable “blue sky” or other state securities laws or similar laws analogous
in purpose or effect. Each Grantor recognizes that in light of such restrictions
and limitations the Collateral Agent may, with respect to any sale of the
Pledged Collateral, limit the purchasers to those who will agree, among other
things, to acquire such Pledged Collateral for their own account, for
investment, and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that in light of such restrictions and
limitations, the Collateral Agent, in its sole and absolute discretion (a) to
the fullest extent permitted by applicable Federal Securities Laws, may proceed
to make such a sale whether or not a registration statement for the purpose of
registering such Pledged Collateral or part thereof shall have been filed under
the Federal Securities Laws and (b) may approach and negotiate with a limited
number of potential purchasers (including a single potential purchaser) to
effect such sale. Each Grantor acknowledges and agrees that any such sale might
result in prices and other terms less favorable to the seller than if such sale
were a public sale without such restrictions. In the event of any such sale, the
Collateral Agent shall incur no responsibility or liability for selling all or
any part of the Pledged Collateral at a price that the Collateral Agent, in its
sole and absolute discretion, may in good faith deem reasonable under the
circumstances, notwithstanding the possibility that a substantially higher price
might have been realized if the sale were deferred until after registration as
aforesaid or if more than a limited number of purchasers (or a single purchaser)
were approached. The provisions of this Section 5.04 will apply notwithstanding
the existence of a public or private market upon which the quotations or sales
prices may exceed substantially the price at which the Collateral Agent sells.
ARTICLE VI
Indemnity, Subrogation and Subordination
          SECTION 6.01. Indemnity and Subrogation. In addition to all such
rights of indemnity and subrogation as the Guarantors may have under applicable
law (but subject to Section 6.03), the Borrower agrees that (a) in the event a
payment shall be made by any Guarantor under this Agreement, the Borrower shall
indemnify such Guarantor for the full amount of such payment and such Guarantor
shall be subrogated to the rights of the person to whom such payment shall have
been made to the extent of such payment and (b) in the event any assets of any
Guarantor shall be sold pursuant to this Agreement or any other Security
Document to satisfy in whole or in part a claim of any Secured Party, the
Borrower shall indemnify such Guarantor in an amount equal to the greater of the
book value or the fair market value of the assets so sold.
          SECTION 6.02. Contribution and Subrogation. Each Guarantor (a
“Contributing Guarantor”) agrees (subject to Section 6.03) that, in the event a
payment shall be made by any other Guarantor hereunder in respect of any
Obligation, or assets of any other Guarantor shall be sold pursuant to any
Security Document to satisfy any Obligation owed to any Secured Party, and such
other Guarantor (the “Claiming



--------------------------------------------------------------------------------



 



29

Guarantor”) shall not have been fully indemnified by the Borrower as provided in
Section 6.01, the Contributing Guarantor shall indemnify the Claiming Guarantor
in an amount equal to (i) the amount of such payment or (ii) the greater of the
book value or the fair market value of such assets, as the case may be, in each
case multiplied by a fraction of which the numerator shall be the net worth of
the Contributing Guarantor on the date hereof and the denominator shall be the
aggregate net worth of all the Guarantors on the date hereof (or, in the case of
any Guarantor becoming a party hereto pursuant to Section 7.16, the date of the
supplement hereto executed and delivered by such Guarantor). Any Contributing
Guarantor making any payment to a Claiming Guarantor pursuant to this
Section 6.02 shall be subrogated to the rights of such Claiming Guarantor under
Section 6.01 to the extent of such payment.
          SECTION 6.03. Subordination. (a) Notwithstanding any provision of this
Agreement to the contrary, all rights of the Guarantors under Sections 6.01 and
6.02 and all other rights of indemnity, contribution or subrogation under
applicable law or otherwise shall be fully subordinated to the payment in full
in cash of the Obligations (other than contingent indemnification obligations
for which no claim has been made). No failure on the part of the Borrower or any
Guarantor to make the payments required by Sections 6.01 and 6.02 (or any other
payments required under applicable law or otherwise) shall in any respect limit
the obligations and liabilities of any Guarantor with respect to its obligations
hereunder, and each Guarantor shall remain liable for the full amount of its
obligations hereunder.
          (b) The Borrower and each Guarantor hereby agree that all Indebtedness
and other monetary obligations owed by it to the Borrower or any Subsidiary
shall be fully subordinated to the payment in full in cash of the Obligations;
provided that, as long as no Event of Default shall have occurred and be
continuing, nothing in this Section 6.03(b) shall prohibit any payments or
distributions permitted by the Credit Agreement.
ARTICLE VII
Miscellaneous
          SECTION 7.01. Notices. All communications and notices hereunder shall
(except as otherwise expressly permitted herein) be in writing and given as
provided in Section 9.01 of the Credit Agreement. All communications and notices
hereunder to any Subsidiary Guarantor shall be given to it in care of the
Borrower as provided in Section 9.01 of the Credit Agreement.
          SECTION 7.02. Security Interest Absolute. All rights of the Collateral
Agent hereunder, the Security Interest, the grant of a security interest in the
Pledged Collateral and all obligations of each Grantor hereunder shall be
absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Credit Agreement, any other Loan Document, any agreement
with respect to any of the Obligations or any other agreement or instrument
relating to any of the foregoing, (b) any change in the time, manner or place of
payment of, or in any other term of, all or any of



--------------------------------------------------------------------------------



 



30

the Obligations, or any other amendment or waiver of or any consent to any
departure from the Credit Agreement, any other Loan Document or any other
agreement or instrument relating to the foregoing, (c) any exchange, release or
non-perfection of any Lien on other collateral, or any release or amendment or
waiver of or consent under or departure from any guarantee, securing or
guaranteeing all or any of the Obligations, or (d) any other circumstance that
might otherwise constitute a defense available to, or a discharge of, any
Grantor in respect of the Obligations or this Agreement.
          SECTION 7.03. Survival of Agreement. All covenants, agreements,
representations and warranties made by the Loan Parties in the Loan Documents
and in the certificates or other instruments prepared or delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the Lenders and the Issuing Bank and
shall survive the execution and delivery of the Loan Documents and the making of
any Loans and issuance of any Letters of Credit, regardless of any investigation
made by any Lender or Issuing Bank or on their behalf and notwithstanding that
the Collateral Agent, any Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended under the Credit Agreement, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under any Loan Document is outstanding and
unpaid or the aggregate L/C Exposure does not equal zero (except for outstanding
Letters of Credit subject to arrangements satisfactory to the Administrative
Agent and the Issuing Bank) and so long as the Commitments have not expired or
terminated.
          SECTION 7.04. Binding Effect; Several Agreement. This Agreement shall
become effective as to any Loan Party when a counterpart hereof executed on
behalf of such Loan Party shall have been delivered to the Collateral Agent and
a counterpart hereof shall have been executed on behalf of the Collateral Agent,
and thereafter shall be binding upon such Loan Party and the Collateral Agent
and their respective permitted successors and assigns, and shall inure to the
benefit of such Loan Party, the Collateral Agent and the other Secured Parties
and their respective successors and permitted assigns, except that no Loan Party
shall have the right to assign or transfer its rights or obligations hereunder
or any interest herein or in the Collateral (and any such assignment or transfer
shall be void) except as expressly contemplated or permitted by this Agreement
or the Credit Agreement. This Agreement shall be construed as a separate
agreement with respect to each Loan Party and may be amended, modified,
supplemented, waived or released with respect to any Loan Party without the
approval of any other Loan Party and without affecting the obligations of any
other Loan Party hereunder.
          SECTION 7.05. Successors and Assigns. Whenever in this Agreement any
of the parties hereto is referred to, such reference shall be deemed to include
the permitted successors and permitted assigns of such party; and all covenants,
promises and agreements by or on behalf of any Grantor or the Collateral Agent
that are contained in this Agreement shall bind and inure to the benefit of
their respective successors and permitted assigns.



--------------------------------------------------------------------------------



 



31

          SECTION 7.06. Collateral Agent’s Fees and Expenses; Indemnification.
(a) The parties hereto agree that the Collateral Agent shall be entitled to
reimbursement of its expenses incurred hereunder as provided in Section 9.05 of
the Credit Agreement.
          (b) Without limitation or duplication of its indemnification
obligations under the other Loan Documents, each Grantor jointly and severally
agrees to indemnify the Collateral Agent and the other indemnitees against, and
hold each indemnitee harmless from, any and all losses, claims, damages,
liabilities, penalties and related reasonable out of pocket expenses, including
the reasonable fees, charges and disbursements of any one counsel in each
relevant jurisdiction (and any such additional counsel, if necessary, as a
result of actual or potential conflicts of interest) for all indemnitees,
incurred by or asserted against any indemnitee arising out of, in any way
connected with, or as a result of, the execution, delivery or performance of
this Agreement or any agreement or instrument contemplated hereby or any claim,
litigation, investigation or proceeding relating to any of the foregoing or to
the Collateral, regardless of whether any indemnitee is a party thereto or
whether initiated by a third party or by a Loan Party or any Affiliate thereof;
provided, however, that such indemnity shall not, as to any indemnitee, be
available to the extent that such losses, claims, damages, liabilities,
penalties or related expenses are determined by a court of competent
jurisdiction by final judgment to have resulted from the gross negligence or
wilful misconduct of such indemnitee. To the extent permitted by applicable law,
neither any Grantor nor the Collateral Agent shall assert, and each Grantor and
the Collateral Agent hereby waives any claim against any indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement or any agreement or instrument contemplated
hereby, the Transactions, any Loan or Letter of Credit or the use of proceeds
thereof.
          (c) Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Security Documents. The provisions
of this Section 7.06 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Loan Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Obligations, the invalidity or unenforceability of any term or provision of
this Agreement or any other Loan Document, or any investigation made by or on
behalf of the Collateral Agent or any other Secured Party. All amounts due under
this Section 7.06 shall be payable within 30 days after written demand therefor
and shall bear interest, on and from the date of demand, at the rate specified
in Section 2.06(a) of the Credit Agreement.
          SECTION 7.07. Collateral Agent Appointed Attorney-in-Fact. Each
Grantor hereby appoints the Collateral Agent as the attorney-in-fact of such
Grantor for the purpose of carrying out the provisions of this Agreement and
taking any action and executing any instrument that the Collateral Agent may
deem necessary or advisable to accomplish the purposes hereof, which appointment
is irrevocable and coupled with an interest. Without limiting the generality of
the foregoing, the Collateral Agent shall have the right, upon the occurrence
and during the continuance of an Event of Default, with full power of
substitution either in the Collateral Agent’s name or in the name of such



--------------------------------------------------------------------------------



 



32

Grantor (provided, that to the extent written notice is not required hereunder,
the Collateral Agent shall use commercially reasonable efforts to provide notice
to such Grantor, though its rights hereunder are not conditioned thereon) (a) to
receive, endorse, assign and/or deliver any and all notes, acceptances, checks,
drafts, money orders or other evidences of payment relating to the Collateral or
any part thereof, (b) upon three Business Days’ prior written notice to such
Grantor, to demand, collect, receive payment of, give receipt for and give
discharges and releases of all or any of the Collateral, (c) to sign the name of
any Grantor on any invoice or bill of lading relating to any of the Collateral,
(d) upon three Business Days’ prior written notice to such Grantor, to send
verifications of Accounts Receivable to any Account Debtor, (e) to commence and
prosecute any and all suits, actions or proceedings at law or in equity in any
court of competent jurisdiction to collect or otherwise realize on all or any of
the Collateral or to enforce any rights in respect of any Collateral, (f) to
settle, compromise, compound, adjust or defend any actions, suits or proceedings
relating to all or any of the Collateral, (g) upon three Business Days’ prior
written notice to such Grantor, to notify, or to require any Grantor to notify,
Account Debtors to make payment directly to the Collateral Agent, and (h) to
use, sell, assign, transfer, pledge, make any agreement with respect to or
otherwise deal with all or any of the Collateral, and to do all other acts and
things necessary to carry out the purposes of this Agreement in accordance with
its terms, as fully and completely as though the Collateral Agent were the
absolute owner of the Collateral for all purposes; provided, however, that
nothing herein contained shall be construed as requiring or obligating the
Collateral Agent to make any commitment or to make any inquiry as to the nature
or sufficiency of any payment received by the Collateral Agent, or to present or
file any claim or notice, or to take any action with respect to the Collateral
or any part thereof or the moneys due or to become due in respect thereof or any
property covered thereby. The Collateral Agent and the other Secured Parties
shall be accountable only for amounts actually received as a result of the
exercise of the powers granted to them herein, and neither they nor their
officers, directors, employees or agents shall be responsible to any Grantor for
any act or failure to act hereunder, except for their own gross negligence,
wilful misconduct or bad faith.
          SECTION 7.08. Applicable Law. THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
          SECTION 7.09. Waivers; Amendment. (a) No failure or delay by the
Collateral Agent, the Administrative Agent, any Issuing Bank or any Lender in
exercising any right or power hereunder or under any other Loan Document shall
operate as a waiver hereof or thereof, nor shall any single or partial exercise
of any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Collateral Agent, the Administrative Agent, the Issuing Banks and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of any Loan Document or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by



--------------------------------------------------------------------------------



 



33

paragraph (b) of this Section 7.09, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Collateral Agent, any Lender or any Issuing
Bank may have had notice or knowledge of such Default at the time. No notice or
demand on any Loan Party in any case shall entitle any Loan Party to any other
or further notice or demand in similar or other circumstances.
          (b) Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Collateral Agent (acting at the direction, or with the
consent, of the Required Lenders) and the Loan Party or Loan Parties with
respect to which such waiver, amendment or modification is to apply, subject to
any consent required in accordance with Section 9.08 of the Credit Agreement.
          SECTION 7.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF
THE OTHER LOAN DOCUMENTS. EACH PARTY HERETO HEREBY (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 7.10.
          SECTION 7.11. Severability. In the event any one or more of the
provisions contained in this Agreement or in any other Loan Document should be
held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions contained herein and therein
shall not in any way be affected or impaired thereby (it being understood that
the invalidity of a particular provision in a particular jurisdiction shall not
in and of itself affect the validity of such provision in any other
jurisdiction). The parties shall endeavor in good-faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.
          SECTION 7.12. Counterparts. This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original but all of which when taken together shall
constitute a single contract, and shall become effective as provided in
Section 7.04. Delivery of an executed



--------------------------------------------------------------------------------



 



34

signature page to this Agreement by facsimile transmission or electronic
transmission shall be as effective as delivery of a manually signed counterpart
of this Agreement.
          SECTION 7.13. Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
          SECTION 7.14. Jurisdiction; Consent to Service of Process. (a) Each of
the parties hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of any New York State court or
Federal court of the United States of America, sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any other Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Collateral Agent, the Administrative Agent, any
Issuing Bank or any Lender may otherwise have to bring any action or proceeding
relating to this Agreement or any other Loan Document against any Grantor or its
properties in the courts of any jurisdiction.
          (b) Each of the parties hereto hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or any other
Loan Document in any court referred to in paragraph (a) of this Section 7.14.
Each of the parties hereto hereby irrevocably waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.
          (c) Each of the parties hereto hereby irrevocably consents to service
of process in the manner provided for notices in Section 7.01. Nothing in this
Agreement or any other Loan Document will affect the right of any party hereto
to serve process in any other manner permitted by law.
          SECTION 7.15. Termination or Release. (a) This Agreement, the
guarantees made herein, the Security Interest, the pledge of the Pledged
Collateral and all other security interests granted hereby shall automatically
terminate and be released when all the Obligations (other than contingent
indemnification obligations for which no claim has been made) have been paid in
full in cash and the Lenders have no further commitment to lend under the Credit
Agreement, the aggregate L/C Exposure has been reduced to zero (or the only
outstanding Letters of Credit have become subject to arrangements reasonably
satisfactory to the Administrative Agent and the Issuing Bank)



--------------------------------------------------------------------------------



 



35

and the Issuing Banks have no further obligations to issue Letters of Credit
under the Credit Agreement.
          (b) A Subsidiary Guarantor shall automatically be released from its
obligations hereunder and the Security Interests created hereunder in the
Collateral of such Subsidiary Guarantor shall be automatically released upon the
consummation of any transaction permitted by the Credit Agreement (or consented
to in writing pursuant to Section 9.08 of the Credit Agreement) as a result of
which such Subsidiary Guarantor ceases to be a Subsidiary, or in accordance with
Section 9.09(c) of the Credit Agreement.
          (c) Upon any sale or other transfer by any Grantor of any Collateral
that is permitted under the Credit Agreement to any person that is not the
Borrower or a Guarantor (including any Permitted Receivables Transaction or
Permitted Securitization Transaction), or, upon the effectiveness of any written
consent to the release of the Security Interest granted hereby in any Collateral
pursuant to Section 9.08 of the Credit Agreement, the Security Interest in such
Collateral shall be automatically released.
          (d) In connection with any termination or release pursuant to
paragraph (a), (b) or (c) above, the Collateral Agent shall promptly execute and
deliver to any Grantor, at such Grantor’s expense, all Uniform Commercial Code
termination statements and similar documents that such Grantor shall reasonably
request to evidence such termination or release, and all assignments or other
instruments of transfer as may be necessary to reassign to such Grantor all
rights, titles and interests in any relevant Intellectual Property as may have
been assigned to the Collateral Agent and/or its designees, subject to any
disposition thereof that may have been made by the Collateral Agent and/or its
designees in accordance with the terms of this Agreement, and all rights and
license granted to the Collateral Agent and/or its designees in or to any such
Intellectual Property pursuant to this Agreement shall automatically and
immediately terminate and all rights shall automatically and immediately revert
to such Grantor. Any execution and delivery of documents pursuant to this
Section 7.15 shall be without recourse to or representation or warranty by the
Collateral Agent or any Secured Party. Without limiting the provisions of
Section 7.06, the Borrower shall reimburse the Collateral Agent upon demand for
all costs and out of pocket expenses, including the reasonable fees, charges and
expenses of counsel, incurred by it in connection with any action contemplated
by this Section 7.15.
          SECTION 7.16. Additional Subsidiaries. Any Subsidiary that is required
to become a party hereto pursuant to Section 5.12 of the Credit Agreement shall
enter into this Agreement as a Subsidiary Guarantor and a Grantor upon becoming
such a Subsidiary. Upon execution and delivery by the Collateral Agent and such
Subsidiary of a supplement in the form of Exhibit A hereto, such Subsidiary
shall become a Subsidiary Guarantor and a Grantor hereunder with the same force
and effect as if originally named as a Subsidiary Guarantor and a Grantor
herein. The execution and delivery of any such instrument shall not require the
consent of any other Loan Party hereunder. The rights and obligations of each
Loan Party hereunder shall remain in full force and effect notwithstanding the
addition of any new Loan Party as a party to this Agreement.



--------------------------------------------------------------------------------



 



36

          SECTION 7.17. Right of Setoff. If an Event of Default shall have
occurred and is continuing, each Secured Party and its Affiliates hereby are
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all Collateral (including any deposits
(general or special, time or demand, provisional or final (other than tax
accounts, trust accounts or payroll accounts))) at any time held and other
obligations at any time owing by such Secured Party or any of its Affiliates to
or for the credit or the account of any Grantor against any and all of the
obligations of such Grantor now or hereafter existing under this Agreement and
the other Loan Documents held by such Secured Party, provided that at such time
such obligations are due or payable. The rights of each Secured Party and its
Affiliates under this Section 7.17 are in addition to other rights and remedies
(including other rights of setoff) which such Secured Party or its Affiliates
may have. The applicable Lender shall notify such Grantor and the Collateral
Agent of any such setoff and application made by such Lender, provided that any
failure to give or any delay in giving such notice shall not affect the validity
of any such setoff and application under this Section.
[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------



 



 

          IN WITNESS WHEREOF, the parties hereto have duly executed this
Agreement as of the day and year first above written.

            CHS/COMMUNITY HEALTH SYSTEMS, INC.,
           by      
 
     /s/ W. Larry Cash         Name:   W. Larry Cash        Title:   Executive
Vice President and Chief Financial Officer        COMMUNITY HEALTH SYSTEMS,
INC.,
           by      
 
     /s/ W. Larry Cash         Name:   W. Larry Cash        Title:   Executive
Vice President and Chief Financial Officer   



--------------------------------------------------------------------------------



 



 

         

            CHS HOLDINGS CORP.,    
 
       by      
 
     /s/ Kathleen Fritz         Name:   Kathleen Fritz        Title:  
President        HALLMARK HOLDINGS CORP.,    
 
       by      
 
     /s/ Kathleen Fritz         Name:   Kathleen Fritz        Title:  
President   



--------------------------------------------------------------------------------



 



 

         

            EACH OF THE SUBSIDIARIES LISTED ON SCHEDULE II
HERETO,
           by      
 
     /s/ James W. Doucette         Name:   James W. Doucette        Title:  
Vice President, Finance and Treasurer   



--------------------------------------------------------------------------------



 



 

         

            CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as Collateral Agent,
           by      
 
     /s/ James Moran         Name:   James Moran        Title:   Managing
Director            by      
 
     /s/ Nupur Kumar         Name:   Nupur Kumar        Title:   Associate   



--------------------------------------------------------------------------------



 



 

         

Exhibit A to the Guarantee and
Collateral Agreement
     SUPPLEMENT NO. [•] (this “Supplement”) dated as of [•], 200[•] to the
Guarantee and Collateral Agreement dated as of July 25, 2007 (the “Guarantee and
Collateral Agreement”), among CHS/COMMUNITY HEALTH SYSTEMS, INC., a Delaware
corporation (the “Borrower”), COMMUNITY HEALTH SYSTEMS, INC., a Delaware
corporation (“Parent”), each Subsidiary from time to time party thereto (each
such Subsidiary individually a “Subsidiary Guarantor” and collectively, the
“Subsidiary Guarantors”; the Subsidiary Guarantors, the Borrower and Parent are
referred to collectively herein as the “Grantors”) and CREDIT SUISSE (together
with its affiliates, “Credit Suisse”), as administrative agent and as collateral
agent (in such capacity, the “Collateral Agent”) for the Secured Parties (as
defined therein).
          A. Reference is made to the Credit Agreement dated as of July 25, 2007
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, Parent, the lenders from time to time
party thereto (the “Lenders”) and Credit Suisse, as administrative agent for the
Lenders and as Collateral Agent.
          B. Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Credit Agreement or the
Guarantee and Collateral Agreement referred to therein, as applicable.
          C. The Grantors have entered into the Guarantee and Collateral
Agreement in order to induce the Lenders to make Loans and the Issuing Banks to
issue Letters of Credit. Section 7.16 of the Guarantee and Collateral Agreement
provides that additional Subsidiaries may become Subsidiary Guarantors and
Grantors under the Guarantee and Collateral Agreement by execution and delivery
of an instrument in the form of this Supplement. The undersigned Subsidiary (the
“New Subsidiary”) is executing this Supplement in accordance with the
requirements of the Credit Agreement to become a Subsidiary Guarantor and a
Grantor under the Guarantee and Collateral Agreement in order to induce the
Lenders to make additional Loans and the Issuing Banks to issue additional
Letters of Credit and as consideration for Loans previously made and Letters of
Credit previously issued.
          Accordingly, the Collateral Agent and the New Subsidiary agree as
follows:
          SECTION 1. In accordance with Section 7.16 of the Guarantee and
Collateral Agreement, the New Subsidiary by its signature below becomes a
Grantor and Subsidiary Guarantor under the Guarantee and Collateral Agreement
with the same force



--------------------------------------------------------------------------------



 



A-2

and effect as if originally named therein as a Grantor and Subsidiary Guarantor
and the New Subsidiary hereby (a) agrees to all the terms and provisions of the
Guarantee and Collateral Agreement applicable to it as a Grantor and Subsidiary
Guarantor thereunder and (b) represents and warrants that the representations
and warranties made by it as a Grantor and Subsidiary Guarantor thereunder are
true and correct in all material respects on and as of the date hereof. In
furtherance of the foregoing, the New Subsidiary, as security for the payment
and performance in full of the Obligations (as defined in the Guarantee and
Collateral Agreement), does hereby create and grant to the Collateral Agent, its
successors and assigns, for the ratable benefit of the Secured Parties, their
successors and assigns, a security interest in and lien on all of the New
Subsidiary’s right, title and interest in and to the Collateral (as defined in
the Guarantee and Collateral Agreement) of the New Subsidiary. Each reference to
a “Grantor” or a “Subsidiary Guarantor” in the Guarantee and Collateral
Agreement shall be deemed to include the New Subsidiary. The Guarantee and
Collateral Agreement is hereby incorporated herein by reference.
          SECTION 2. The New Subsidiary represents and warrants to the
Collateral Agent and the other Secured Parties that this Supplement has been
duly authorized, executed and delivered by it and constitutes its legal, valid
and binding obligation, enforceable against it in accordance with its terms.
          SECTION 3. This Supplement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Supplement shall become effective when the Collateral
Agent shall have received counterparts of this Supplement that, when taken
together, bear the signatures of the New Subsidiary and the Collateral Agent.
Delivery of an executed signature page to this Supplement by facsimile
transmission shall be as effective as delivery of a manually signed counterpart
of this Supplement.
          SECTION 4. The New Subsidiary hereby represents and warrants that as
of the date hereof (a) set forth on Schedule I attached hereto is a true and
correct schedule of (i) any and all Equity Interests and Pledged Debt Securities
now owned by the New Subsidiary and required to be pledged under the Guarantee
and Collateral Agreement and (ii) any and all Intellectual Property now owned by
the New Subsidiary and that would have been required to be listed on Schedule V
to the Guarantee and Collateral Agreement on the Closing Date and (b) set forth
under its signature hereto, is the true and correct legal name of the New
Subsidiary and its jurisdiction of organization.
          SECTION 5. Except as expressly supplemented hereby, the Guarantee and
Collateral Agreement shall remain in full force and effect.
          SECTION 6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------



 



A-3

          SECTION 7. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guarantee and Collateral Agreement shall not in any way be
affected or impaired thereby (it being understood that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction). The parties
hereto shall endeavor in good-faith negotiations to replace the invalid, illegal
or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
          SECTION 8. All communications and notices hereunder shall (except as
otherwise expressly permitted by the Guarantee and Collateral Agreement) be in
writing and given as provided in Section 9.01 of the Credit Agreement. All
communications and notices hereunder to the New Subsidiary shall be given to it
in care of the Borrower as provided in Section 9.01 of the Credit Agreement.
          SECTION 9. The New Subsidiary agrees to reimburse the Collateral Agent
for its reasonable out-of-pocket expenses in connection with this Supplement,
including the reasonable fees, other charges and disbursements of one counsel
for the Collateral Agent in each relevant jurisdiction.



--------------------------------------------------------------------------------



 



A-4

          IN WITNESS WHEREOF, the New Subsidiary and the Collateral Agent have
duly executed this Supplement to the Guarantee and Collateral Agreement as of
the day and year first above written.

              [NAME OF NEW SUBSIDIARY],
 
       
 
       by    
 
 
       
 
      Name:
 
 
      Title:
 
 
      Address:
 
 
      Legal Name:
 
 
      Jurisdiction of Formation:
 
            CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as Collateral Agent,
 
       
 
       by    
 
 
       
 
      Name:
 
 
      Title:
 
       
 
       by    
 
 
       
 
      Name:
 
 
      Title:

 



--------------------------------------------------------------------------------



 



Schedule I to the Guarantee and
Collateral Agreement
EXACT LEGAL NAMES AND OTHER INFORMATION

                                  Jurisdiction                     of  
Organizational             Entity Name   Formation   ID’s   Chief Executive
Office   Accounts Receivable
1.
  Centre Hospital Corporation   AL   Do not issue   Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   Cherokee Medical Center
400 Northwood Drive
Centre, AL 35960

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027
2.
  Cullman Hospital Corporation   AL   Do not issue   Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   N/A
3.
  Foley Hospital Corporation   AL   Do not issue   Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   South Baldwin Regional Medical Center
1613 North McKenzie Street
Foley, AL 36535

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027
4.
  Fort Payne Hospital Corporation   AL   Do not issue   Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   DeKalb Regional Medical Center
200 Medical Center Drive
P. O. Box 680778
Fort Payne, AL 35968

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027
5.
  Greenville Hospital Corporation   AL   Do not issue   Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   L.V. Stabler Memorial Hospital
29 L.V. Stabler Drive
Greenville, AL 36037

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027
6.
  Forrest City Arkansas Hospital Company, LLC   AR   Do not issue   Community
Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   Forrest City Medical Center
1601 Newcastle Road
Forrest City, AR 72336

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027
7.
  Forrest City Clinic Company, LLC   AR     800094406     Community Health
Systems
4000 Meridian Blvd.
Franklin, TN 37067   PPSI
7000 Commerce Way, Suite 100
Brentwood, TN 37027
8.
  Forrest City Hospital Corporation   AR   Do not issue   Community Health
Systems
4000 Meridian Blvd.
Franklin, TN 37067   N/A

 



--------------------------------------------------------------------------------



 



                                  Jurisdiction                     of  
Organizational             Entity Name   Formation   ID’s   Chief Executive
Office   Accounts Receivable
9.
  Phillips Hospital Corporation   AR   Do not issue   Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   Helena Regional Medical Center
1801 Martin Luther King Drive /
PO Box 788
Helena, AR 72342

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027
10.
  Payson Hospital Corporation   AZ   0808024-0   Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   Payson Regional Medical Center
807 South Ponderosa
Payson, AZ 85541

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027
11.
  Chesterfield/Marlboro, L.P.   DE     2484564     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   Chesterfield General Hospital
Highway 9 West
(P.O. Box 151)
Cheraw, SC 29520

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027
12.
  CHHS Holdings, LLC   DE     3914324     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   N/A
13.
  CHS/Community Health Systems, Inc.   DE     2057824     Community Health
Systems
4000 Meridian Blvd.
Franklin, TN 37067   N/A
14.
  Cleveland Regional Medical Center, L.P.   DE     2364708     Community Health
Systems
4000 Meridian Blvd.
Franklin, TN 37067   Cleveland Regional Medical Center
300 E. Crockett
Cleveland, TX 77327

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027
15.
  Community GP Corp.   DE     2642128     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   N/A
16.
  Community Health
Investment Corporation   DE     2066922     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   N/A
17.
  Community Health Systems, Inc.   DE     2631063     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   N/A
18.
  Community LP Corp.   DE     2642129     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   N/A

 



--------------------------------------------------------------------------------



 



                                  Jurisdiction                     of  
Organizational             Entity Name   Formation   ID’s   Chief Executive
Office   Accounts Receivable
19.
  Fallbrook Hospital
Corporation   DE     2921444     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   Fallbrook Hospital
624 East Elder
Fallbrook, CA 92028

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027
20.
  FWCT-1 Acquisition
Corporation   DE     4316066     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   N/A
21.
  Hallmark Healthcare
Corporation   DE     924764     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   N/A
22.
  Hospital of Barstow, Inc.   DE     2318485     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   Barstow Community Hospital
555 South 7th Street
Barstow, CA 92311

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027
23.
  Lancaster Hospital
Corporation   DE     2436981     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   Ponca City Medical Center
1900 North 14th Street
Ponca City, OK 74601

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027
24.
  National Healthcare of Cleveland, Inc.   DE     2093362     Community Health
Systems
4000 Meridian Blvd.
Franklin, TN 37067   SkyRidge Medical Center (includes
Cleveland)
2305 Chambliss Avenue
Cleveland, TN 37320

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027
25.
  National Healthcare of Cullman, Inc.   DE     2091881     Community Health
Systems
4000 Meridian Blvd.
Franklin, TN 37067   Woodland Medical Center
1910 Cherokee Avenue S.W.
Cullman, AL 35055

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027
26.
  National Healthcare of Decatur, Inc.   DE     2091878     Community Health
Systems
4000 Meridian Blvd.
Franklin, TN 37067   Parkway Medical Center
1874 Beltline Rd., SW (P.O. Box 2211)
Decatur, AL 35601

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027

 



--------------------------------------------------------------------------------



 



                                  Jurisdiction                     of  
Organizational             Entity Name   Formation   ID’s   Chief Executive
Office   Accounts Receivable
27.
  National Healthcare of Hartselle, Inc.   DE     2091884     Community Health
Systems
4000 Meridian Blvd.
Franklin, TN 37067   Hartselle Medical Center
201 Pine St. N.W. (P.O. Box 969)
Hartselle, AL 35640

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027
28.
  National Healthcare of Leesville, Inc.   DE     2101020     Community Health
Systems
4000 Meridian Blvd.
Franklin, TN 37067
  Byrd Regional Hospital
1020 Fertitta Blvd.
Leesville, LA 71446

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027
29.
  National Healthcare of
Mt. Vernon, Inc.   DE     2063507     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   Crossroads Community Hospital
#8 Doctor’s Park Road
Mt. Vernon, IL 62864

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027
30.
  National Healthcare of Newport, Inc.   DE     2062708     Community Health
Systems
4000 Meridian Blvd.
Franklin, TN 37067   Harris Hospital
1205 McLain
Newport, AR 72112

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027
31.
  NWI Hospital Holdings, LLC   DE     4296745     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   N/A
32.
  Pennsylvania Hospital
Company, LLC   DE     3657509     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   N/A
33.
  Phoenixville Hospital
Company, LLC   DE     3796044     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   Phoenixville Hospital
140 Nutt Road
Phoenixville, PA 19460

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027
34.
  Pottstown Hospital
Company, LLC   DE     3657514     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   Pottstown Memorial Medical Center
1600 East High Street
Pottstown, PA 19464

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027

35.
  Ruston Hospital
Corporation   DE     4270743     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   N/A

 



--------------------------------------------------------------------------------



 



                                  Jurisdiction                     of  
Organizational             Entity Name   Formation   ID’s   Chief Executive
Office   Accounts Receivable
36.
  Watsonville Hospital
Corporation   DE   2872860   Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   Watsonville Community Hospital
75 Nielson Street
Watsonville, CA 95076

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027
37.
  Webb Hospital
Corporation   DE     3695172     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   N/A
38.
  Webb Hospital
Holdings, LLC   DE     3695131     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   N/A
39.
  Fannin Regional Hospital, Inc.   GA     K118117     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   Fannin Regional Hospital
2855 Old Highway 5, North
Blue Ridge, GA 30513

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027
40.
  Anna Hospital
Corporation§   IL     61552979     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   Union County Hospital
517 North Main
Anna, IL 62906

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027
41.
  Galesburg Hospital
Corporation   IL     63372153     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   Galesburg Cottage Hospital
695 N. Kellogg St.
Galesburg, IL 61401

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027
42.
  Granite City Hospital
Corporation   IL     61746633     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   N/A
43.
  Granite City Illinois
Hospital Company,
LLC   IL     585904     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   Gateway Regional Medical Center
2100 Madison Avenue
Granite City, IL 62040

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027
44.
  Marion Hospital
Corporation   IL     58955876     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   Heartland Regional Medical Center
3333 West DeYoung
Marion, IL 62959

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027

 



--------------------------------------------------------------------------------



 



                                  Jurisdiction                     of  
Organizational             Entity Name   Formation   ID’s   Chief Executive
Office   Accounts Receivable
45.
  Red Bud Hospital
Corporation   IL     61627014     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   N/A
46.
  Red Bud Illinois
Hospital Company,
LLC   IL     556424     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   Red Bud Regional Hospital
325 Spring Street
Red Bud, IL 62278

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027
47.
  Waukegan Hospital
Corporation   IL     64625918     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   N/A
48.
  Waukegan Illinois
Hospital Company,
LLC   IL     1715232     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   Vista Medical Center (includes East and West)
1324 N. Sheridan Road
Waukegan, IL 60085

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027
49.
  Hospital of Fulton, Inc.   KY     299733     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   Parkway Regional Hospital
2000 Holiday Lane (P.O. Box 866)
Fulton, KY 42041

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027
50.
  Hospital of Louisa, Inc.   KY     314079     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   Three Rivers Medical Center
Highway 644 (P.O. Box 769)
Louisa, KY 41230

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027
51.
  Jackson Hospital
Corporation   KY     402625     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   Kentucky River Medical Center
540 Jetts Drive
Jackson, KY 41339

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027
52.
  Ruston Louisiana
Hospital Company,
LLC   LA     36336245Q     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   Northern Louisiana Medical Center
401 East Vaughn Avenue
Ruston, LA 71270

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027

 



--------------------------------------------------------------------------------



 



                                  Jurisdiction                     of  
Organizational             Entity Name   Formation   ID’s   Chief Executive
Office   Accounts Receivable
53.
  Farmington Hospital Corporation   MO     735137     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   N/A
54.
  Farmington Missouri Hospital Company, LLC   MO   LC0735224   Community Health
Systems
4000 Meridian Blvd.
Franklin, TN 37067
  Mineral Area Regional Medical Center
1212 Weber Road
Farmington, MO 63640

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027
55.
  Kirksville Hospital Corporation   MO     484292     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067
  N/A
56.
  Moberly Hospital, Inc.   MO     385375     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067
  Moberly Regional Medical Center
1515 Union Avenue
Moberly, MO 65270

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027
57.
  Williamston Hospital Corporation   NC     466901     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   Martin General Hospital
310 S. McCaskey Road
Williamston, NC 27892

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027
58.
  Salem Hospital Corporation   NJ     100863665     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   The Memorial Hospital of Salem County
310 Woodstown Road
Salem, NJ 08079

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027
59.
  Deming Hospital Corporation   NM     1773365     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   Mimbres Memorial Hospital
900 W. Ash Street
Deming, NM 88030

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027
60.
  Roswell Hospital Corporation   NM     1913540     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   Eastern New Mexico Medical Center
405 West Country Club Road
Roswell, NM 88201

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027

 



--------------------------------------------------------------------------------



 



                                  Jurisdiction                     of  
Organizational             Entity Name   Formation   ID’s   Chief Executive
Office   Accounts Receivable
61.
  San Miguel Hospital Corporation   NM     2027670     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   Alta Vista Regional Hospital
104 Legion Drive
Las Vegas, NM 87701

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027
62.
  CHS Holdings Corp.   NY   Do not issue   Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   N/A
63.
  Hallmark Holdings Corp.   NY   Do not issue   Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   N/A
64.
  Kay County Hospital Corporation   OK   Do not issue   Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   N/A
65.
  Kay County Oklahoma Hospital Company, LLC   OK   Do not issue   Community
Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   Ponca City Medical Center
1900 North 14th Street
Ponca City, OK 74601

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027
66.
  CHS Berwick Hospital Corporation   PA     2835298     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   Berwick Hospital Center
701 East 16th Street
Berwick, PA 18603

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027
67.
  Clinton Hospital Corporation   PA     3049114     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   Lock Haven Hospital
24 Cree Drive
Lock Haven, PA 17745-2699

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027
68.
  Coatesville Hospital Corporation   PA     2987105     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   Brandywine Hospital
201 Reeceville Rd.
Coatesville, PA 19320

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027
69.
  Northampton Hospital Corporation   PA     3010288     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   Easton Hospital
250 South 21st Street
Easton, PA 18042-3892

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027

 



--------------------------------------------------------------------------------



 



                                  Jurisdiction                     of  
Organizational             Entity Name   Formation   ID’s   Chief Executive
Office   Accounts Receivable
70.
  Sunbury Hospital Corporation   PA     3328572     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   Sunbury Community Hospital
350 N. Eleventh Street (P. O. Box 737)
Sunbury, PA 17801

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027
71.
  West Grove Hospital Corporation   PA     3014071     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   Jennersville Regional Hospital
1015 West Baltimore Pike
West Grove, PA. 19390

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027
72.
  Brownsville Hospital Corporation   TN     435829     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   Haywood Park Community Hospital
2545 N. Washington Ave.
Brownsville, TN 38012

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027
73.
  Cleveland Hospital Corporation   TN     289046     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   N/A
74.
  Dyersburg Hospital Corporation   TN     435828     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   Dyersburg Regional Medical Center
400 Tickle Street
Dyersburg, TN 38024

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027

75.
  Hospital of Morristown, Inc.   TN     264618     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   Lakeway Regional Hospital
726 McFarland Street
Morristown, TN 37814

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027
76.
  Jackson Hospital Corporation   TN     435834     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   N/A
77.
  Jackson, Tennessee Hospital Company, LLC   TN     435835     Community Health
Systems
4000 Meridian Blvd.
Franklin, TN 37067   Regional Hospital of Jackson
367 Hospital Blvd.
Jackson, TN 38305

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027

 



--------------------------------------------------------------------------------



 



                                  Jurisdiction                     of  
Organizational             Entity Name   Formation   ID’s   Chief Executive
Office   Accounts Receivable
78.
  Lakeway Hospital
Corporation   TN   278113     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   N/A
79.
  Lexington Hospital
Corporation   TN   435830     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   Henderson County Community
Hospital
200 West Church St.
Lexington, TN 38351

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027
80.
  Martin Hospital
Corporation   TN   435833     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   Volunteer Community Hospital
161 Mt. Pelia Road
Martin, TN 38237

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027
81.
  McKenzie Hospital
Corporation   TN   435831     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   McKenzie Regional Hospital
161 Hospital Dr. McKenzie,
TN 38201

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027
82.
  McNairy Hospital
Corporation   TN   435832     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   McNairy Regional Hospital
705 Poplar Ave.
Selmer, TN 38375

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027
83.
  Shelbyville Hospital
Corporation   TN   494640     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   Bedford County Medical
845 Union Street
Shelbyville, TN 37160

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027
84.
  Sparta Hospital
Corporation   TN   287819     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   White County Community Hospital
401 Sewell Road
Sparta, TN 38583

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027

 



--------------------------------------------------------------------------------



 



                                  Jurisdiction                     of  
Organizational             Entity Name   Formation   ID’s   Chief Executive
Office   Accounts Receivable
85.
  Big Bend Hospital
Corporation   TX   145339600     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   Big Bend Regional Medical Center
2600 Highway 118 North
Alpine, TX 79830

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027
86.
  Big Spring Hospital
Corporation   TX   133735500     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   Scenic Mountain Medical Center
1601 West Eleventh Place
Big Spring, TX 79720

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027
87.
  Granbury Hospital
Corporation   TX   142527600     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   Lake Granbury Medical Center
1310 Paluxy Road
Granbury, TX 76048

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027
88.
  Jourdanton Hospital
Corporation   TX   800001865     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   South Texas Regional Medical Center
1905 Highway 97 E
Jourdanton, TX 78026

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027
89.
  NHCI of Hillsboro,
Inc.   TX   100552700     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   Hill Regional Hospital
101 Circle Drive
Hillsboro, TX 76645

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027
90.
  Weatherford Hospital
Corporation   TX   800718212     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   N/A
91.
  Weatherford Texas
Hospital Company,
LLC   TX   800718224     Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   Weatherford Regional Medical Center
713 E. Anderson Street
Weatherford, TX 76086

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027

 



--------------------------------------------------------------------------------



 



                                  Jurisdiction                         of  
Organizational             Entity Name   Formation   ID’s   Chief Executive
Office   Accounts Receivable
92.
  Tooele Hospital
Corporation   UT   1424668-0142   Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   Mountain West Medical Center
2055 N. Main
Tooele, UT 84074-2794

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027
93.
  Emporia Hospital
Corporation   VA   No Record   Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   Southern Virginia Regional Medical Center
727 North Main Street
Emporia, VA 23847

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027
94.
  Franklin Hospital
Corporation   VA   0529059-8   Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   Southampton Memorial Hospital
100 Fairview Drive
Franklin, VA 23851

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027
95.
  Petersburg Hospital
Company, LLC   VA   S096843-0   Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   Southside Regional Medical Center
801 South Adams Street
Petersburg, VA 23803

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027
96.
  Russell County
Medical Center, Inc.   VA   0379489-8   Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   Russell County Medical Center
58 Carroll Street
Lebanon, VA 24266

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027
97.
  Virginia Hospital
Company, LLC   VA   S097163-2   Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   N/A
98.
  Oak Hill Hospital
Corporation   WV   Do not issue   Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   Plateau Medical Center
430 Main Street
Oak Hill, WV 25901

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027

 



--------------------------------------------------------------------------------



 



                                  Jurisdiction                     of  
Organizational             Entity Name   Formation   ID’s   Chief Executive
Office   Accounts Receivable
99.
  Evanston Hospital
Corporation   WY   1999-000349020   Community Health Systems
4000 Meridian Blvd.
Franklin, TN 37067   Evanston Regional Hospital
190 Arrowhead Drive
Evanston, WY 82930

Professional Account Services, Inc.
7000 Commerce Way, Suite 100
Brentwood, TN 37027

TRIAD GUARANTORS

                                  Jurisdiction                     of  
Organizational             Entity Name   Formation   ID’s   Chief Executive
Office   Accounts Receivable
1.
  QHG of Enterprise, Inc.   AL   Do not issue   5800 Tennyson Parkway
Plano, Texas 75024   5800 Tennyson Parkway
Plano, Texas 75024
2.
  QHG of Jacksonville, Inc.   AL   Do not issue   5800 Tennyson Parkway
Plano, Texas 75024   5800 Tennyson Parkway
Plano, Texas 75024
3.
  QHG of Springdale, Inc.   AR   100163444   5800 Tennyson Parkway
Plano, Texas 75024   5800 Tennyson Parkway
Plano, Texas 75024
4.
  Triad-El Dorado, Inc.   AR   100129067   5800 Tennyson Parkway
Plano, Texas 75024   5800 Tennyson Parkway
Plano, Texas 75024
5.
  Abilene Hospital, LLC   DE   3561884     5800 Tennyson Parkway
Plano, Texas 75024   5800 Tennyson Parkway
Plano, Texas 75024
6.
  Abilene Merger, LLC   DE   3561879     5800 Tennyson Parkway
Plano, Texas 75024   5800 Tennyson Parkway
Plano, Texas 75024
7.
  Arizona DH, LLC   DE   3249754     5800 Tennyson Parkway
Plano, Texas 75024   5800 Tennyson Parkway
Plano, Texas 75024
8.
  ARMC, LP   DE   3561898     5800 Tennyson Parkway
Plano, Texas 75024   5800 Tennyson Parkway
Plano, Texas 75024
9.
  Birmingham Holdings, LLC   DE   4014204     5800 Tennyson Parkway
Plano, Texas 75024   5800 Tennyson Parkway
Plano, Texas 75024
10.
  Bluffton Health System, LLC   DE   3089523     5800 Tennyson Parkway
Plano, Texas 75024   5800 Tennyson Parkway
Plano, Texas 75024
11.
  Brownwood Hospital, L.P.   DE   2967928     5800 Tennyson Parkway
Plano, Texas 75024   5800 Tennyson Parkway
Plano, Texas 75024
12.
  Brownwood Medical Center, LLC   DE   2964283     5800 Tennyson Parkway
Plano, Texas 75024   5800 Tennyson Parkway
Plano, Texas 75024
13.
  Carlsbad Medical Center, LLC   DE   2964276     5800 Tennyson Parkway
Plano, Texas 75024   5800 Tennyson Parkway
Plano, Texas 75024
14.
  Claremore Regional Hospital, LLC   DE   2955684     5800 Tennyson Parkway
Plano, Texas 75024   5800 Tennyson Parkway
Plano, Texas 75024
15.
  Clarksville Holdings, LLC   DE   4014187     5800 Tennyson Parkway
Plano, Texas 75024   5800 Tennyson Parkway
Plano, Texas 75024
16.
  College Station Hospital, L.P.   DE   2967943     5800 Tennyson Parkway
Plano, Texas 75024   5800 Tennyson Parkway
Plano, Texas 75024
17.
  College Station Medical Center, LLC   DE   2964215     5800 Tennyson Parkway
Plano, Texas 75024   5800 Tennyson Parkway
Plano, Texas 75024

 



--------------------------------------------------------------------------------



 



                                  Jurisdiction                     of  
Organizational             Entity Name   Formation   ID’s   Chief Executive
Office   Accounts Receivable
18.
  College Station
Merger, LLC   DE   3000998     5800 Tennyson Parkway
Plano, Texas 75024   5800 Tennyson Parkway
Plano, Texas 75024
19.
  CP Hospital GP, LLC   DE   4072307     5800 Tennyson Parkway
Plano, Texas 75024   5800 Tennyson Parkway
Plano, Texas 75024
20.
  CPLP, LLC   DE   4072308     5800 Tennyson Parkway
Plano, Texas 75024   5800 Tennyson Parkway
Plano, Texas 75024
21.
  Crestwood Hospital LP, LLC   DE   2964362     5800 Tennyson Parkway
Plano, Texas 75024   5800 Tennyson Parkway
Plano, Texas 75024
22.
  Crestwood Hospital, LLC   DE   3000931     5800 Tennyson Parkway
Plano, Texas 75024   5800 Tennyson Parkway
Plano, Texas 75024
23.
  CSMC, LLC   DE   2964231     5800 Tennyson Parkway
Plano, Texas 75024   5800 Tennyson Parkway
Plano, Texas 75024
24.
  CSRA Holdings, LLC   DE   4180039     5800 Tennyson Parkway
Plano, Texas 75024   5800 Tennyson Parkway
Plano, Texas 75024
25.
  Deaconess Holdings, LLC   DE   2575694     5800 Tennyson Parkway
Plano, Texas 75024   5800 Tennyson Parkway
Plano, Texas 75024
26.
  Deaconess Hospital Holdings, LLC   DE   3931158     5800 Tennyson Parkway
Plano, Texas 75024   5800 Tennyson Parkway
Plano, Texas 75024
27.
  Desert Hospital Holdings, LLC   DE   4272332     5800 Tennyson Parkway
Plano, Texas 75024   5800 Tennyson Parkway
Plano, Texas 75024
28.
  Detar Hospital, LLC   DE   2947802     5800 Tennyson Parkway
Plano, Texas 75024   5800 Tennyson Parkway
Plano, Texas 75024
29.
  Dukes Health System, LLC   DE   3575662     5800 Tennyson Parkway
Plano, Texas 75024   5800 Tennyson Parkway
Plano, Texas 75024
30.
  Gadsden Regional Medical Center, LLC   DE   4275573     5800 Tennyson Parkway
Plano, Texas 75024   5800 Tennyson Parkway
Plano, Texas 75024
31.
  Greenbrier VMC, LLC   DE   3249745     5800 Tennyson Parkway
Plano, Texas 75024   5800 Tennyson Parkway
Plano, Texas 75024
32.
  GRMC Holdings, LLC   DE   4272335     5800 Tennyson Parkway
Plano, Texas 75024   5800 Tennyson Parkway
Plano, Texas 75024
33.
  Hobbs Medco, LLC   DE   3000933     5800 Tennyson Parkway
Plano, Texas 75024   5800 Tennyson Parkway
Plano, Texas 75024
34.
  Las Cruces Medical Center, LLC   DE   3306969     5800 Tennyson Parkway
Plano, Texas 75024   5800 Tennyson Parkway
Plano, Texas 75024
35.
  Lea Regional Hospital, LLC   DE   2964402     5800 Tennyson Parkway
Plano, Texas 75024   5800 Tennyson Parkway
Plano, Texas 75024
36.
  Longview Merger, LLC   DE   3000918     5800 Tennyson Parkway
Plano, Texas 75024   5800 Tennyson Parkway
Plano, Texas 75024
37.
  LRH, LLC   DE   2964430     5800 Tennyson Parkway
Plano, Texas 75024   5800 Tennyson Parkway
Plano, Texas 75024
38.
  Lutheran Health Network of Indiana, LLC   DE   2964221     5800 Tennyson
Parkway
Plano, Texas 75024   5800 Tennyson Parkway
Plano, Texas 75024
39.
  Massillon Health System, LLC   DE   2662406     5800 Tennyson Parkway
Plano, Texas 75024   5800 Tennyson Parkway
Plano, Texas 75024
40.
  Medical Center of Brownwood, LLC   DE   2964442     5800 Tennyson Parkway
Plano, Texas 75024   5800 Tennyson Parkway
Plano, Texas 75024
41.
  MMC of Nevada, LLC   DE   3540578     5800 Tennyson Parkway
Plano, Texas 75024   5800 Tennyson Parkway
Plano, Texas 75024

 



--------------------------------------------------------------------------------



 



                                  Jurisdiction                     of  
Organizational             Entity Name   Formation   ID’s   Chief Executive
Office   Accounts Receivable
42.
  Navarro Hospital, L.P.   DE   2964396     5800 Tennyson Parkway
Plano, Texas 75024   5800 Tennyson Parkway
Plano, Texas 75024
43.
  Navarro Regional, LLC   DE   2964393     5800 Tennyson Parkway
Plano, Texas 75024   5800 Tennyson Parkway
Plano, Texas 75024
44.
  NRH, LLC   DE   2964428     5800 Tennyson Parkway
Plano, Texas 75024   5800 Tennyson Parkway
Plano, Texas 75024
45.
  Oregon Healthcorp, LLC   DE   3000990     5800 Tennyson Parkway
Plano, Texas 75024   5800 Tennyson Parkway
Plano, Texas 75024
46.
  Palmer-Wasilla Health System, LLC   DE   2964382     5800 Tennyson Parkway
Plano, Texas 75024   5800 Tennyson Parkway
Plano, Texas 75024
47.
  Quorum Health Resources, LLC   DE   2908225     5800 Tennyson Parkway
Plano, Texas 75024   5800 Tennyson Parkway
Plano, Texas 75024
48.
  Regional Hospital of Longview, LLC   DE   2964549     5800 Tennyson Parkway
Plano, Texas 75024   5800 Tennyson Parkway
Plano, Texas 75024
49.
  Russellville Holdings, LLC   DE   3000959     5800 Tennyson Parkway
Plano, Texas 75024   5800 Tennyson Parkway
Plano, Texas 75024
50.
  SACMC, LLC   DE   2964570     5800 Tennyson Parkway
Plano, Texas 75024   5800 Tennyson Parkway
Plano, Texas 75024
51.
  San Angelo Community Medical Center, LLC   DE   2964587     5800 Tennyson
Parkway
Plano, Texas 75024   5800 Tennyson Parkway
Plano, Texas 75024
52.
  San Angelo Hospital, L.P.   DE   2964591     5800 Tennyson Parkway
Plano, Texas 75024   5800 Tennyson Parkway
Plano, Texas 75024
53.
  San Angelo Medical, LLC   DE   3001078     5800 Tennyson Parkway
Plano, Texas 75024   5800 Tennyson Parkway
Plano, Texas 75024
54.
  Southern Texas Medical Center, LLC   DE   3001009     5800 Tennyson Parkway
Plano, Texas 75024   5800 Tennyson Parkway
Plano, Texas 75024
55.
  St. Joseph Health System, LLC   DE   2909376     5800 Tennyson Parkway
Plano, Texas 75024   5800 Tennyson Parkway
Plano, Texas 75024
56.
  Tennyson Holdings, Inc.   DE   4075793     5800 Tennyson Parkway
Plano, Texas 75024   5800 Tennyson Parkway
Plano, Texas 75024
57.
  Triad Holdings III, LLC   DE   3037153     5800 Tennyson Parkway
Plano, Texas 75024   5800 Tennyson Parkway
Plano, Texas 75024
58.
  Triad Holdings IV, LLC   DE   2984727     5800 Tennyson Parkway
Plano, Texas 75024   5800 Tennyson Parkway
Plano, Texas 75024
59.
  Triad Holdings V, LLC   DE   2226797     5800 Tennyson Parkway
Plano, Texas 75024   5800 Tennyson Parkway
Plano, Texas 75024
60.
  Triad Hospitals, Inc.   DE   3035153     5800 Tennyson Parkway
Plano, Texas 75024   5800 Tennyson Parkway
Plano, Texas 75024
61.
  Triad of Alabama, LLC   DE   2964867     5800 Tennyson Parkway
Plano, Texas 75024   5800 Tennyson Parkway
Plano, Texas 75024
62.
  Triad of Oregon, LLC   DE   2969100     5800 Tennyson Parkway
Plano, Texas 75024   5800 Tennyson Parkway
Plano, Texas 75024
63.
  Triad-ARMC, LLC   DE   3561894     5800 Tennyson Parkway
Plano, Texas 75024   5800 Tennyson Parkway
Plano, Texas 75024
64.
  Triad-Denton Hospital GP, LLC   DE   3249751     5800 Tennyson Parkway
Plano, Texas 75024   5800 Tennyson Parkway
Plano, Texas 75024
65.
  Triad-Denton Hospital, L.P.   DE   3249752     5800 Tennyson Parkway
Plano, Texas 75024   5800 Tennyson Parkway
Plano, Texas 75024

 



--------------------------------------------------------------------------------



 



                                  Jurisdiction                     of  
Organizational             Entity Name   Formation   ID’s   Chief Executive
Office   Accounts Receivable
66.
  Triad-Navarro
Regional Hospital
Subsidiary, LLC   DE   3036964     5800 Tennyson Parkway
Plano, Texas 75024   5800 Tennyson Parkway
Plano, Texas 75024
67.
  VHC Medical, LLC   DE   3001003     5800 Tennyson Parkway
Plano, Texas 75024   5800 Tennyson Parkway
Plano, Texas 75024
68.
  Vicksburg Healthcare, LLC   DE   2939229     5800 Tennyson Parkway
Plano, Texas 75024   5800 Tennyson Parkway
Plano, Texas 75024
69.
  Victoria Hospital, LLC   DE   2948658     5800 Tennyson Parkway
Plano, Texas 75024   5800 Tennyson Parkway
Plano, Texas 75024
70.
  Victoria of Texas, L.P.   DE   2949026     5800 Tennyson Parkway
Plano, Texas 75024   5800 Tennyson Parkway
Plano, Texas 75024
71.
  WHMC, LLC   DE   2964658     5800 Tennyson Parkway
Plano, Texas 75024   5800 Tennyson Parkway
Plano, Texas 75024
72.
  Willamette Valley
Medical Center, LLC   DE   2964656     5800 Tennyson Parkway
Plano, Texas 75024   5800 Tennyson Parkway
Plano, Texas 75024
73.
  Women & Children’s
Hospital, LLC   DE   2964655     5800 Tennyson Parkway
Plano, Texas 75024   5800 Tennyson Parkway
Plano, Texas 75024
74.
  Woodland Heights
Medical Center, LLC   DE   2964611     5800 Tennyson Parkway
Plano, Texas 75024   5800 Tennyson Parkway
Plano, Texas 75024
75.
  Woodward Health
System, LLC   DE   2964411     5800 Tennyson Parkway
Plano, Texas 75024   5800 Tennyson Parkway
Plano, Texas 75024
76.
  QHG Georgia
Holdings, Inc.   GA   K815327     5800 Tennyson Parkway
Plano, Texas 75024   5800 Tennyson Parkway
Plano, Texas 75024
77.
  QHG Georgia, L.P.   GA   K815977     5800 Tennyson Parkway
Plano, Texas 75024   5800 Tennyson Parkway
Plano, Texas 75024
78.
  Frankfort Health
Partner, Inc.   IN   1997030055     5800 Tennyson Parkway
Plano, Texas 75024   5800 Tennyson Parkway
Plano, Texas 75024
79.
  IOM Health System, L.P.   IN   LP95090037   5800 Tennyson Parkway
Plano, Texas 75024   5800 Tennyson Parkway
Plano, Texas 75024
80.
  QHG of Bluffton, Inc.   IN   1999081562     5800 Tennyson Parkway
Plano, Texas 75024   5800 Tennyson Parkway
Plano, Texas 75024
81.
  QHG of Clinton County, Inc.   IN   1997020547     5800 Tennyson Parkway
Plano, Texas 75024   5800 Tennyson Parkway
Plano, Texas 75024
82.
  QHG of Fort Wayne, Inc.   IN   1995021818     5800 Tennyson Parkway
Plano, Texas 75024   5800 Tennyson Parkway
Plano, Texas 75024
83.
  QHG of Warsaw, Inc.   IN   1998122242     5800 Tennyson Parkway
Plano, Texas 75024   5800 Tennyson Parkway
Plano, Texas 75024
84.
  QHG of Forrest County, Inc.   MS   644555     5800 Tennyson Parkway
Plano, Texas 75024   5800 Tennyson Parkway
Plano, Texas 75024
85.
  QHG of Hattiesburg, Inc.   MS   644553     5800 Tennyson Parkway
Plano, Texas 75024   5800 Tennyson Parkway
Plano, Texas 75024
86.
  River Region Medical Corporation   MS   631781     5800 Tennyson Parkway
Plano, Texas 75024   5800 Tennyson Parkway
Plano, Texas 75024
87.
  NC-DSH, Inc.   NV   C11431-1993     5800 Tennyson Parkway
Plano, Texas 75024   5800 Tennyson Parkway
Plano, Texas 75024
88.
  QHG of Barberton, Inc.   Ohio   949250     5800 Tennyson Parkway
Plano, Texas 75024   5800 Tennyson Parkway
Plano, Texas 75024
89.
  QHG of Massillon, Inc.   Ohio   949249     5800 Tennyson Parkway
Plano, Texas 75024   5800 Tennyson Parkway
Plano, Texas 75024

 



--------------------------------------------------------------------------------



 



                                  Jurisdiction                         of  
Organizational             Entity Name   Formation   ID’s   Chief Executive
Office   Accounts Receivable
90.
  SouthCrest, L.L.C.   OK   Do not issue   5800 Tennyson Parkway
Plano, Texas 75024   5800 Tennyson Parkway
Plano, Texas 75024
91.
  Triad-South Tulsa
Hospital Company, Inc.   OK   Do not issue   5800 Tennyson Parkway
Plano, Texas 75024   5800 Tennyson Parkway
Plano, Texas 75024
92.
  QHG of South
Carolina, Inc.   SC   Do not issue   5800 Tennyson Parkway
Plano, Texas 75024   5800 Tennyson Parkway
Plano, Texas 75024
93.
  QHG of Spartanburg, Inc.   SC   Do not issue   5800 Tennyson Parkway
Plano, Texas 75024   5800 Tennyson Parkway
Plano, Texas 75024

 



--------------------------------------------------------------------------------



 



Schedule II to the Guarantee and
Collateral Agreement
SUBSIDIARY GUARANTORS
1. Centre Hospital Corporation

2. Cullman Hospital Corporation

3. Foley Hospital Corporation

4. Fort Payne Hospital Corporation

5. Greenville Hospital Corporation

6. Forrest City Arkansas Hospital Company, LLC

7. Forrest City Clinic Company, LLC

8. Forrest City Hospital Corporation

9. Phillips Hospital Corporation

10. Payson Hospital Corporation

11. Chesterfield/Marlboro, L.P.

12. CHHS Holdings, LLC

13. Cleveland Regional Medical Center, L.P.

14. Community GP Corp.

15. Community Health Investment Corporation

16. Community LP Corp.

17. Fallbrook Hospital Corporation

18. FWCT-1 Acquisition Corporation

19. Hallmark Healthcare Corporation

20. Hospital of Barstow, Inc.

21. Lancaster Hospital Corporation

22. National Healthcare of Cleveland, Inc.

23. National Healthcare of Cullman, Inc.

24. National Healthcare of Decatur, Inc.

25. National Healthcare of Hartselle, Inc.

26. National Healthcare of Leesville, Inc.

27. National Healthcare of Mt. Vernon, Inc.

28. National Healthcare of Newport, Inc.

29. NWI Hospital Holdings, LLC

30. Pennsylvania Hospital Company, LLC

31. Phoenixville Hospital Company, LLC

32. Pottstown Hospital Company, LLC

33. Ruston Hospital Corporation

34. Watsonville Hospital Corporation

35. Webb Hospital Corporation

36. Webb Hospital Holdings, LLC

37. Fannin Regional Hospital, Inc.

38. Anna Hospital Corporation§

39. Galesburg Hospital Corporation

40. Granite City Hospital Corporation

41. Granite City Illinois Hospital Company, LLC

42. Marion Hospital Corporation

 



--------------------------------------------------------------------------------



 



43. Red Bud Hospital Corporation

44. Red Bud Illinois Hospital Company, LLC

45. Waukegan Hospital Corporation

46. Waukegan Illinois Hospital Company, LLC

47. Hospital of Fulton, Inc.

48. Hospital of Louisa, Inc.

49. Jackson Hospital Corporation

50. Ruston Louisiana Hospital Company, LLC

51. Farmington Hospital Corporation

52. Farmington Missouri Hospital Company, LLC

53. Kirksville Hospital Corporation

54. Moberly Hospital, Inc.

55. Williamston Hospital Corporation

56. Salem Hospital Corporation

57. Deming Hospital Corporation

58. Roswell Hospital Corporation

59. San Miguel Hospital Corporation

60. CHS Holdings Corp.

61. Hallmark Holdings Corp.

62. Kay County Hospital Corporation

63. Kay County Oklahoma Hospital Company, LLC

64. CHS Berwick Hospital Corporation

65. Clinton Hospital Corporation

66. Coatesville Hospital Corporation

67. Northampton Hospital Corporation

68. Sunbury Hospital Corporation

69. West Grove Hospital Corporation

70. Brownsville Hospital Corporation

71. Cleveland Hospital Corporation

72. Dyersburg Hospital Corporation

73. Hospital of Morristown, Inc.

74. Jackson Hospital Corporation

75. Jackson, Tennessee Hospital Company, LLC

76. Lakeway Hospital Corporation

77. Lexington Hospital Corporation

78. Martin Hospital Corporation

79. McKenzie Hospital Corporation

80. McNairy Hospital Corporation

81. Shelbyville Hospital Corporation

82. Sparta Hospital Corporation

83. Big Bend Hospital Corporation

84. Big Spring Hospital Corporation

85. Granbury Hospital Corporation

86. Jourdanton Hospital Corporation

87. NHCI of Hillsboro, Inc.

88. Weatherford Hospital Corporation

 



--------------------------------------------------------------------------------



 



89. Weatherford Texas Hospital Company, LLC

90. Tooele Hospital Corporation

91. Emporia Hospital Corporation

92. Franklin Hospital Corporation

93. Petersburg Hospital Company, LLC

94. Russell County Medical Center, Inc.

95. Virginia Hospital Company, LLC

96. Oak Hill Hospital Corporation

97. Evanston Hospital Corporation
1. QHG of Enterprise, Inc.

2. QHG of Jacksonville, Inc.

3. QHG of Springdale, Inc.

4. Triad-El Dorado, Inc.

5. Abilene Hospital, LLC

6. Abilene Merger, LLC

7. Arizona DH, LLC

8. ARMC, LP

9. Birmingham Holdings, LLC

10. Bluffton Health System, LLC

11. Brownwood Hospital, L.P.

12. Brownwood Medical Center, LLC

13. Carlsbad Medical Center, LLC

14. Claremore Regional Hospital, LLC

15. Clarksville Holdings, LLC

16. College Station Hospital, L.P.

17. College Station Medical Center, LLC

18. College Station Merger, LLC

19. CP Hospital GP, LLC

20. CPLP, LLC

21. Crestwood Hospital LP, LLC

22. Crestwood Hospital, LLC

23. CSMC, LLC

24. CSRA Holdings, LLC

25. Deaconess Holdings, LLC

26. Deaconess Hospital Holdings, LLC

27. Desert Hospital Holdings, LLC

28. Detar Hospital, LLC

29. Dukes Health System, LLC

30. Gadsden Regional Medical Center, LLC

31. Greenbrier VMC, LLC

32. GRMC Holdings, LLC

33. Hobbs Medco, LLC

34. Las Cruces Medical Center, LLC

35. Lea Regional Hospital, LLC

36. Longview Merger, LLC

 



--------------------------------------------------------------------------------



 



37. LRH, LLC

38. Lutheran Health Network of Indiana, LLC

39. Massillon Health System, LLC

40. Medical Center of Brownwood, LLC

41. MMC of Nevada, LLC

42. Navarro Hospital, L.P.

43. Navarro Regional, LLC

44. NRH, LLC

45. Oregon Healthcorp, LLC

46. Palmer-Wasilla Health System, LLC

47. Quorum Health Resources, LLC

48. Regional Hospital of Longview, LLC

49. Russellville Holdings, LLC

50. SACMC, LLC

51. San Angelo Community Medical Center, LLC

52. San Angelo Hospital, L.P.

53. San Angelo Medical, LLC

54. Southern Texas Medical Center, LLC

55. St. Joseph Health System, LLC

56. Tennyson Holdings, Inc.

57. Triad Holdings III, LLC

58. Triad Holdings IV, LLC

59. Triad Holdings V, LLC

60. Triad Hospitals, Inc.

61. Triad of Alabama, LLC

62. Triad of Oregon, LLC

63. Triad-ARMC, LLC

64. Triad-Denton Hospital GP, LLC

65. Triad-Denton Hospital, L.P.

66. Triad-Navarro Regional Hospital Subsidiary, LLC

67. VHC Medical, LLC

68. Vicksburg Healthcare, LLC

69. Victoria Hospital, LLC

70. Victoria of Texas, L.P.

71. WHMC, LLC

72. Willamette Valley Medical Center, LLC

73. Women & Children’s Hospital, LLC

74. Woodland Heights Medical Center, LLC

75. Woodward Health System, LLC

76. QHG Georgia Holdings, Inc.

77. QHG Georgia, L.P.

78. Frankfort Health Partner, Inc.

79. IOM Health System, L.P.

80. QHG of Bluffton, Inc.

81. QHG of Clinton County, Inc.

82. QHG of Fort Wayne, Inc.

 



--------------------------------------------------------------------------------



 



83. QHG of Warsaw, Inc.

84. QHG of Forrest County, Inc.

85. QHG of Hattiesburg, Inc.

86. River Region Medical Corporation

87. NC-DSH, Inc.

88. QHG of Barberton, Inc.

89. QHG of Massillon, Inc.

90. SouthCrest, L.L.C.

91. Triad-South Tulsa Hospital Company, Inc.

92. QHG of South Carolina, Inc.

93. QHG of Spartanburg, Inc.

 



--------------------------------------------------------------------------------



 



Schedule III to the Guarantee and
Collateral Agreement
EQUITY INTERESTS
PLEDGED EQUITY SECURITIES
CHS GUARANTORS

                                              Number and         % of          
        Class of Equity   Certificate     Equity       Issuer   State   Owner  
Interest   Number     Interest  
1.
  Centre Hospital Corporation   AL   CHS Holdings Corp.   1,000 Common   1  
 100 %
2.
  Cullman Hospital Corporation   AL   Hallmark Holdings Corp.   1 Common   35  
 100 %
3.
  Foley Hospital Corporation   AL   CHS Holdings Corp.   1,000 Common   1    100
%
4.
  Fort Payne Hospital Corporation   AL   CHS Holdings Corp.   1,000 Common   1  
 100 %
5.
  Greenville Hospital Corporation   AL   CHS Holdings Corp.   1,000 Common   2  
 100 %
6.
  Forrest City Arkansas Hospital Company, LLC   AR   Forrest City Hospital
Corporation   Membership Interest   2    100 %
7.
  Forrest City Clinic Company, LLC   AR   Forrest City Hospital Corporation  
100%
Membership Interest   1    100 %
8.
  Forrest City Hospital Corporation   AR   CHS Holdings Corp.   1,000 Common   1
   100 %
9.
  Phillips Hospital Corporation   AR   CHS Holdings Corp.   1,000 Common   1  
 100 %
10.
  Payson Hospital Corporation   AZ   CHS Holdings Corp.   1,000 Common   1  
 100 %
11.
  Chesterfield/Marlboro, L.P.   DE   Community LP Corp.   Uncertificated   N/A  
 99.5 %
 
          Community GP Corp.   Uncertificated   N/A    0.5 %
12.
  CHHS Holdings, LLC   DE   Hallmark Healthcare Corporation   1.0%
Membership Interest   2    1 %
 
          Pennsylvania Hospital Company, LLC   99.0%
Membership Interest   1    99 %
13.
  CHS/Community Health Systems, Inc.   DE   Community Health Systems, Inc.  
1,000 Common   2    100 %
14.
  Cleveland Regional Medical   DE   Community LP Corp.   Uncertificated   N/A  
 99.5 %
 
  Center, L.P.       Community GP Corp.   Uncertificated   N/A    0.5 %
15.
  Community GP Corp.   DE   CHS Holdings Corp.   1,000 Common   2    100 %
16.
  Community Health Investment Corporation   DE   Community Health Systems, Inc.
  1,290 Common   2    100 %
17.
  Community LP Corp.   DE   CHS Holdings Corp.   1,000 Common   2    100 %
18.
  Fallbrook Hospital Corporation   DE   CHS Holdings Corp.   1,000 Common   1  
 100 %
19.
  Hallmark Healthcare Corporation   DE   Community Health Systems, Inc.   10,000
Common   2    100 %

 



--------------------------------------------------------------------------------



 



                                              Number and       % of            
    Class of Equity   Certificate   Equity     Issuer   State   Owner   Interest
  Number   Interest
20.
  Hospital of Barstow, Inc.   DE   CHS Holdings Corp.   1,000 Common   2     100
%
21.
  Lancaster Hospital Corporation   DE   CHS Holdings Corp.   1,000 Common   3  
  100 %
22.
  National Healthcare of Cleveland, Inc.   DE   Cleveland Hospital Corporation  
1,000 Common   5     100 %
23.
  National Healthcare of Cullman, Inc.   DE   Cullman Hospital Corporation  
1,000 Common   4     100 %
24.
  National Healthcare of Decatur, Inc.   DE   Hallmark Holdings Corp.   1,000
Common   3     100 %
25.
  National Healthcare of Hartselle, Inc.   DE   Hallmark Holdings Corp.   1,000
Common   3     100 %
26.
  National Healthcare of Leesville, Inc.   DE   Hallmark Holdings Corp.   1,000
Common   4     100 %
27.
  National Healthcare of Mt. Vernon, Inc.   DE   Hallmark Healthcare Corporation
  100 Common   2     100 %
28.
  National Healthcare of Newport, Inc.   DE   Hallmark Holdings Corp.   1,000
Common   3     100 %
29.
  NWI Hospital Holdings, LLC   DE   CHS Holdings Corp.   100%
Membership Interest   1     100 %
30.
  Pennsylvania Hospital Company, LLC   DE   CHS/Community Health Systems, Inc.  
100.0%
Membership Interest   1     100 %
31.
  Phoenixville Hospital Company, LLC   DE   Hallmark Healthcare Corporation  
1.0%
Membership Interest   2     1 %
 
          Pennsylvania Hospital Company, LLC   99.0%
Membership Interest   1     99 %
32.
  Pottstown Hospital Company, LLC   DE   Hallmark Healthcare Corporation   1.0%
Membership Interest   2     1 %
 
          Pennsylvania Hospital Company, LLC   99.0%
Membership Interest   1     99 %
33.
  Ruston Hospital Corporation   DE   CHS Holdings Corp.   1,000 Common   1    
100 %
34.
  Watsonville Hospital Corporation   DE   CHS Holdings Corp.   1,000 Common   1
    100 %
35.
  Webb Hospital Corporation   DE   Community Health Investment Corporation  
1,000 Common   1     100 %
36.
  Webb Hospital Holdings, LLC   DE   Webb Hospital Corporation   100.0%
Membership Interest   1     100 %
37.
  Fannin Regional Hospital, Inc.   GA   CHS Holdings Corp.   1,000 Common   2  
  100 %
38.
  Anna Hospital Corporation   IL   CHS Holdings Corp.   1,000 Common   1     100
%

 



--------------------------------------------------------------------------------



 



                                          Number and       % of                
Class of Equity   Certificate   Equity     Issuer   State   Owner   Interest  
Number   Interest
39.
  Galesburg Hospital Corporation   IL   CHS Holdings Corp.   1,000 Common   1  
100%
40.
  Granite City Hospital Corporation   IL   CHS Holdings Corp.   1,000 Common   1
  100%
41.
  Granite City Illinois Hospital Company, LLC   IL   Granite City Hospital
Corporation   100.0%
Membership interest   1   100%
42.
  Marion Hospital Corporation   IL   Community Health Investment Corporation  
1,000 Common   1   100%
43.
  Red Bud Hospital Corporation   IL   CHS Holdings Corp.   1,000 Common   1  
100%
44.
  Red Bud Illinois Hospital Company, LLC   IL   Red Bud Hospital Corporation  
100.0%
Membership interest   1   100%
45.
  Waukegan Hospital Corporation   IL   CHS Holdings Corp.   1,000 Common   1  
100%
46.
  Waukegan Illinois Hospital Company, LLC   IL   Waukegan Hospital Corporation  
Membership Interest   2   100%
47.
  Hospital of Fulton, Inc.   KY   CHS Holdings Corp.   1,000 Common   4   100%
48.
  Hospital of Louisa, Inc.   KY   CHS Holdings Corp.   1,000 Common   4   100%
49.
  Jackson Hospital Corporation   KY   CHS Holdings Corp.   1,000 Common   2  
100%
50.
  Ruston Louisiana Hospital Company, LLC   LA   Ruston Hospital Corporation  
Membership Interest   2   100%
51.
  Farmington Hospital Corporation   MO   CHS Holdings Corp.   1,000 Common   1  
100%
52.
  Farmington Missouri Hospital Company, LLC   MO   Farmington Hospital
Corporation   Membership Interest   2   100%
53.
  Kirksville Hospital Corporation   MO   CHS Holdings Corp.   1,000 Common   1  
100%
54.
  Moberly Hospital, Inc.   MO   CHS Holdings Corp.   1,000 Common   3   100%
55.
  Williamston Hospital Corporation   NC   CHS Holdings Corp.   1,000 Common   1
  100%
56.
  Salem Hospital Corporation   NJ   CHS Holdings Corp.   1,000 Common   1   100%
57.
  Deming Hospital Corporation   NM   CHS Holdings Corp.   1,000 Common   2  
100%
58.
  Roswell Hospital Corporation   NM   CHS Holdings Corp.   1,000 Common   1  
100%
59.
  San Miguel Hospital Corporation   NM   CHS Holdings Corp.   1,000 Common   1  
100%
60.
  CHS Holdings Corp.   NY   Community Health Investment Corporation   1,000
Common   1   100%
61.
  Hallmark Holdings Corp.   NY   Hallmark Healthcare Corporation   1,000 Common
  1   100%
62.
  Kay County Hospital Corporation   OK   CHS Holdings Corp.   1,000 Common   1  
100%
63.
  Kay County Oklahoma Hospital Company, LLC   OK   Kay County Hospital
Corporation   Membership Interest   2   100%
64.
  CHS Berwick Hospital Corporation   PA   CHS Holdings Corp.   1,000 Common   1
  100%

 



--------------------------------------------------------------------------------



 



                                          Number and       % of                
Class of Equity   Certificate   Equity     Issuer   State   Owner   Interest  
Number   Interest
65.
  Clinton Hospital Corporation   PA   CHS Holdings Corp.   1,000 Common   1  
100%
66.
  Coatesville Hospital Corporation   PA   CHS Holdings Corp.   1,000 Common   1
  100%
67.
  Northampton Hospital Corporation   PA   CHS Holdings Corp.   1,000 Common   1
  100%
68.
  Sunbury Hospital Corporation   PA   CHS Holdings Corp.   1,000 Common   1  
100%
69.
  West Grove Hospital Corporation   PA   CHS Holdings Corp.   1,000 Common   1  
100%
70.
  Brownsville Hospital Corporation   TN   CHS Holdings Corp.   1,000 Common   1
  100%
71.
  Cleveland Hospital Corporation   TN   Hallmark Holdings Corp.   1,981,000
Common   47   100%
72.
  Dyersburg Hospital Corporation   TN   CHS Holdings Corp.   1,000 Common   1  
100%
73.
  Hospital of Morristown, Inc.   TN   Lakeway Hospital Corporation   1,000
Common   5   100%
74.
  Jackson Hospital Corporation   TN   CHS Holdings Corp.   1,000 Common   1  
100%
75.
  Jackson, Tennessee Hospital Company, LLC   TN   Jackson Hospital Corporation  
100.0%
Membership Interest   1   100%
76.
  Lakeway Hospital Corporation   TN   CHS Holdings Corp.   1 Common   51   100%
77.
  Lexington Hospital Corporation   TN   CHS Holdings Corp.   1,000 Common   1  
100%
78.
  Martin Hospital Corporation   TN   CHS Holdings Corp.   1,000 Common   1  
100%
79.
  McKenzie Hospital Corporation   TN   CHS Holdings Corp.   1,000 Common   1  
100%
80.
  McNairy Hospital Corporation   TN   CHS Holdings Corp.   1,000 Common   1  
100%
81.
  Shelbyville Hospital Corporation   TN   CHS Holdings Corp.   1,000 Common   1
  100%
82.
  Sparta Hospital Corporation   TN   CHS Holdings Corp.   1,000 Common   2  
100%
83.
  Big Bend Hospital Corporation   TX   CHS Holdings Corp.   1,000 Common   1  
100%
84.
  Big Spring Hospital Corporation   TX   CHS Holdings Corp.   1,000 Common   2  
100%
85.
  Granbury Hospital Corporation   TX   CHS Holdings Corp.   1,000 Common   2  
100%
86.
  Jourdanton Hospital Corporation   TX   CHS Holdings Corp.   1,000 Common   1  
100%
87.
  NHCI of Hillsboro, Inc.   TX   Hallmark Holdings Corp.   1,000 Common   3  
100%
88.
  Weatherford Hospital Corporation   TX   CHS Holdings Corp.   1,000 Common   2
  100%
89.
  Weatherford Texas Hospital Company, LLC   TX   Weatherford Hospital
Corporation   Membership Interest   2   100%
90.
  Tooele Hospital Corporation   UT   CHS Holdings Corp.   1,000 Common   1  
100%
91.
  Emporia Hospital Corporation   VA   CHS Holdings Corp.   1,000 Common   1  
100%
92.
  Franklin Hospital Corporation   VA   CHS Holdings Corp.   1,000 Common   1  
100%

 



--------------------------------------------------------------------------------



 



                                          Number and       % of                
Class of Equity   Certificate   Equity     Issuer   State   Owner   Interest  
Number   Interest
93.
  Petersburg Hospital Company, LLC   VA   Community Health
Investment Corporation   1.0%
Membership Interest   2      1%
 
          Virginia Hospital
Company, LLC   99.0%
Membership Interest   1   99%
94.
  Russell County Medical Center, Inc.   VA   CHS Holdings Corp.   1,000 Common  
3   100%
95.
  Virginia Hospital Company, LLC   VA   CHS/Community Health Systems, Inc.  
100.0%
Membership Interest   1   100%
96.
  Oak Hill Hospital Corporation   WV   CHS Holdings Corp.   1,000 Common   1  
100%
97.
  Evanston Hospital Corporation   WY   CHS Holdings Corp.   1,000 Common   1  
100%

CHS PLEDGED PERMITTED SYNDICATION SUBSIDIARIES

                                          Number and       % of                
Class of Equity   Certificate   Equity     Issuer   State   Owner   Interest  
Number   Interest
1.
  Bullhead City Hospital Investment
Corporation   DE   CHS Holdings Corp.   5,000 Common   2   98.04%
2.
  Kirksville Missouri Hospital
Company, LLC   MO   Kirksvillle Hospital
Corporation   1,800 Common   33   82.49%
3.
  Lake Wales Hospital Investment
Corporation   FL   CHS Holdings Corp.   1,932 Common   15   94.11%
4.
  Laredo Texas Hospital Company, L.P.   TX   Webb Hospital Corporation  
Partnership Unit       0.0159%  
 
          Webb Hospital Holdings, LLC   Partnership Unit       95.1316%    
5.
  North Okaloosa Medical Corp.   FL   CHS Holdings Corp.   3.421,000
Common   15   95.31%
6.
  Northwest Indiana Health Systems, LLC   DE   NWI Hospital Holdings, LLC  
Uncertificated          100%

TRIAD GUARANTORS

                                                      % of                
Number and Class of   Cert.   Equity     Entity   State   Owner   Equity
Interest   #   Interest
1.
  QHG of Enterprise, Inc.   AL   Triad Holdings V, LLC   1,000 Common   2   100%
2.
  QHG of Jacksonville, Inc.   AL   Triad Holdings V, LLC   1,000 Common   2  
100%
3.
  QHG of Springdale, Inc.   AR   Triad Holdings V, LLC   1,000 Common   2   100%
4.
  Triad-El Dorado, Inc.   AR   Triad Holdings III, LLC   1,000 Common   4   100%
5.
  Abilene Hospital, LLC   DE   Abilene Merger, LLC   100.0%
Aggregate Limited Liability Company Interest         100 %

 



--------------------------------------------------------------------------------



 



                                                      % of                
Number and Class of   Cert.   Equity     Entity   State   Owner   Equity
Interest   #   Interest
6.
  Abilene Merger, LLC   DE   Triad Holdings V, LLC   100.0%
Aggregate Limited Liability Company Interest       100 %
7.
  Arizona DH, LLC   DE   Triad Holdings III, LLC   100.0%
Aggregate Limited Liability Company Interest         100 %
8.
  ARMC, LP   DE   Abilene Hospital, LLC   99.0%
Percentage Ownership         99 %
 
          Triad-ARMC, LLC   1.0%
Percentage Ownership         1 %
9.
  Birmingham Holdings, LLC   DE   Triad Holdings V, LLC   Aggregate Limited
Liability
Company Interest         100 %
10.
  Bluffton Health System, LLC   DE   QHG of Bluffton, Inc.   99.0%
Aggregate Limited Liability Company Interest         99 %
 
          Frankfort Health Partner, Inc.   1.0%
Aggregate Limited Liability Company Interest         1 %
11.
  Brownwood Hospital, L.P.   DE   Brownwood Medical Center, LLC   1.0%
Percentage Ownership         1 %
 
          Medical Center of Brownwood, LLC   99.0%
Percentage Ownership         99 %
12.
  Brownwood Medical Center, LLC   DE   Southern Texas Medical
Center, LLC   100.0%
Aggregate Limited Liability Company Interest         100 %
13.
  Carlsbad Medical Center, LLC   DE   Tennyson Holdings, Inc.   100.0%
Membership Interest         100 %
14.
  Claremore Regional Hospital, LLC   DE   Triad Holdings IV, LLC   100.0%
Aggregate Limited Liability Company Interest         100 %
15.
  Clarksville Holdings, LLC   DE   River Region Medical
Corporation   Aggregate Limited Liability
Company Interest         100 %
16.
  College Station Hospital, L.P.   DE   College Station Medical
Center, LLC   1.0%
Percentage Membership         1 %
 
          CSMC, LLC   99.0%
Percentage Membership         99 %
17.
  College Station Medical Center, LLC   DE   College Station Merger, LLC  
100.0%
Aggregate Limited Liability Company Interest         100 %
18.
  College Station Merger, LLC   DE   Tennyson Holdings, Inc.   100.0%
Membership Interest         100 %
19.
  CP Hospital GP, LLC   DE   Tennyson Holdings, Inc.   100.0%
Membership Interest         100 %
20.
  CPLP, LLC   DE   Tennyson Holdings, Inc.   100.0%
Membership Interest         100 %

 



--------------------------------------------------------------------------------



 



                                                      % of                
Number and Class of   Cert.   Equity     Entity   State   Owner   Equity
Interest   #   Interest
21.
  Crestwood Hospital LP, LLC   DE   Crestwood Hospital, LLC   100.0%
Membership Interest       100%
22.
  Crestwood Hospital, LLC   DE   Triad Holdings III, LLC   100.0%
Membership Interest       100%
23.
  CSMC, LLC   DE   College Station Merger, LLC   100.0%
Aggregate Limited Liability Company Interest         100 %
24.
  CSRA Holdings, LLC   DE   QHG Georgia Holdings, Inc.   Aggregate Limited
Liability
Company Interest       100%
25.
  Deaconess Holdings, LLC   DE   Triad Holdings IV, LLC   100.0%
Aggregate Limited Liability Company Interest       100%
26.
  Deaconess Hospital Holdings, LLC   DE   Deaconess Holdings, LLC  
Uncertificated       80%
27.
  Desert Hospital Holdings, LLC   DE   Deaconess Holdings, LLC   Aggregate
Limited Liability
Company Interest       100%
28.
  Detar Hospital, LLC   DE   VHC Medical, LLC   100.0%
Aggregate Limited Liability Company Interest       100%
29.
  Dukes Health System, LLC   DE   QHG of Clinton County, Inc.   100.0%
Aggregate Limited Liability Company Interest       100%
30.
  Gadsden Regional Medical
Center, LLC   DE   GRMC Holdings, LLC   Aggregate Limited Liability
Company Interest       100%
31.
  Greenbrier VMC, LLC   DE   Triad Holdings III, LLC   100.0%
Aggregate Limited Liability Company Interest       100%
32.
  GRMC Holdings, LLC   DE   Triad Holdings V, LLC   Aggregate Limited Liability
Company Interest       100%
33.
  Hobbs Medco, LLC   DE   Tennyson Holdings, Inc.   100.0%
Membership Interest       100%
34.
  Las Cruces Medical Center, LLC   DE   Tennyson Holdings, Inc.   100.0%
Membership Interest       100%
35.
  Lea Regional Hospital, LLC   DE   Hobbs Medco, LLC   100.0%
Aggregate Limited Liability Company Interest       100%
36.
  Longview Merger, LLC   DE   Tennyson Holdings, Inc.   100.0%
Membership Interest       100%
37.
  LRH, LLC   DE   Longview Merger, LLC   100.0%
Aggregate Limited Liability Company Interest       100%
38.
  Lutheran Health Network of Indiana, LLC   DE   Triad Holdings V, LLC   100.0%
Aggregate Limited Liability Company Interest       100%

 



--------------------------------------------------------------------------------



 



                                                  % of                 Number
and Class of   Cert.   Equity     Entity   State   Owner   Equity Interest   #  
Interest
39.
  Massillon Health System, LLC   DE   QHG of Massillon, Inc.   100.0%
Aggregate Limited Liability Company Interest       100%
40.
  Medical Center of Brownwood, LLC   DE   Southern Texas Medical
Center, LLC   100.0%
Aggregate Limited Liability Company Interest       100%
41.
  MMC of Nevada, LLC   DE   Tennyson Holdings, Inc.   100%
Membership Interest       100%
42.
  Navarro Hospital, L.P.   DE   Navarro Regional, LLC   1.0%
Percentage Ownership           1%
 
          NRH, LLC   99.0%
Percentage Ownership         99%
43.
  Navarro Regional, LLC   DE   Triad-Navarro Regional
Hospital Subsidiary,
LLC   100.0%
Aggregate Limited Liability Company Interest       100%
44.
  NRH, LLC   DE   Triad-Navarro Regional
Hospital Subsidiary,
LLC   100.0%
Aggregate Limited Liability Company Interest       100%
45.
  Oregon Healthcorp, LLC   DE   Tennyson Holdings, Inc.   100.0%
Membership Interest       100%
46.
  Palmer-Wasilla Health
System, LLC   DE   Triad Holdings IV, LLC   100.0%
Aggregate Limited Liability Company Interest       100%
47.
  Quorum Health Resources, LLC   DE   Triad Hospitals, Inc.   100.0%
Aggregate Limited Liability Company Interest       100%
48.
  Regional Hospital of Longview, LLC   DE   Longview Merger, LLC   100.0%
Aggregate Limited Liability Company Interest       100%
49.
  Russellville Holdings, LLC   DE   Tennyson Holdings, Inc.   100.0%
Membership Interest       100%
50.
  SACMC, LLC   DE   San Angelo Medical, LLC   100.0%
Aggregate Limited Liability Company Interest       100%
51.
  San Angelo Community
Medical Center, LLC   DE   San Angelo Medical, LLC   100.0%
Aggregate Limited Liability Company Interest       100%
52.
  San Angelo Hospital, L.P.   DE   SACMC, LLC   99.0%
Percentage Ownership         99%
 
          San Angelo Community
Medical Center, LLC   1.0%
Percentage Ownership           1%
53.
  San Angelo Medical, LLC   DE   Tennyson Holdings, Inc.   100.0%
Membership Interest       100%
54.
  Southern Texas Medical
Center, LLC   DE   Tennyson Holdings, Inc.   100.0%
Membership Interest       100%

 



--------------------------------------------------------------------------------



 



                                                  % of                 Number
and Class of   Cert.   Equity     Entity   State   Owner   Equity Interest   #  
Interest
55.
  St. Joseph Health System, LLC   DE   Frankfort Health Partner, Inc.   1.0%
Aggregate Limited Liability Company Interest           1%
 
          QHG of Fort Wayne, Inc.   99.0%
Aggregate Limited Liability Company Interest         99%
56.
  Tennyson Holdings, Inc.   DE   Triad Hospitals, Inc.   1,000 Common Shares   1
  100%
57.
  Triad Holdings III, LLC   DE   Triad Holdings IV, LLC   100.0%
Aggregate Limited Liability Company Interest       100%
58.
  Triad Holdings IV, LLC   DE   Tennyson Holdings, Inc.   100.0%
Membership Interest       100%
59.
  Triad Holdings V, LLC   DE   Tennyson Holdings, Inc.   100.0%
Membership Interest       100%
60.
  Triad Healthcare Corporation
(fka Triad Hospitals, Inc.)   DE   CHS/Community Health Systems, Inc.   1,000
Common Shares   4   100%
61.
  Triad of Alabama, LLC   DE   Triad Holdings V, LLC   100.0%
Aggregate Limited Liability Company Interest       100%
62.
  Triad of Oregon, LLC   DE   Tennyson Holdings, Inc.   100.0%
Membership Interest       100%
63.
  Triad-ARMC, LLC   DE   Abilene Merger, LLC   100.0%
Aggregate Limited Liability Company Interest       100%
64.
  Triad-Denton Hospital GP, LLC   DE   Triad Holdings III, LLC   100.0%
Aggregate Limited Liability Company Interest       100%
65.
  Triad-Denton Hospital, L.P.   DE   Arizona DH, LLC   99.0%
Percentage Ownership         99%
 
          Triad-Denton Hospital GP, LLC   1.0%
Percentage Ownership           1%
66.
  Triad-Navarro Regional
Hospital Subsidiary, LLC   DE   Tennyson Holdings, Inc.   100.0%
Membership Interest       100%
67.
  VHC Medical, LLC   DE   Triad Holdings III, LLC   100.0%
Aggregate Limited Liability Company Interest       100%
68.
  Vicksburg Healthcare, LLC   DE   River Regional Medical
Corporation   Aggregate Limited Liability
Company Interest       100%
69.
  Victoria Hospital, LLC   DE   VHC Medical, LLC   100.0%
Aggregate Limited Liability Company Interest       100%
70.
  Victoria of Texas, L.P.   DE   Detar Hospital, LLC   1.0%
Percentage Ownership           1%
 
          Victoria Hospital, LLC   99.0%
Percentage Ownership           1%

 



--------------------------------------------------------------------------------



 



                                                  % of                 Number
and Class of   Cert.   Equity     Entity   State   Owner   Equity Interest   #  
Interest
71.
  WHMC, LLC   DE   Triad Holdings III, LLC   100.0%
Aggregate Limited Liability Company Interest       100%
72.
  Willamette Valley Medical
Center, LLC   DE   Oregon Healthcorp, LLC   100.0%
Aggregate Limited Liability Company Interest       100%
73.
  Women & Children’s Hospital, LLC   DE   Triad Holdings IV, LLC   100.0%
Aggregate Limited Liability Company Interest       100%
74.
  Woodland Heights Medical
Center, LLC   DE   Triad Holdings III, LLC   100.0%
Aggregate Limited Liability Company Interest       100%
75.
  Woodward Health System, LLC   DE   Triad Holdings IV, LLC   100.0%
Aggregate Limited Liability Company Interest       100%
76.
  QHG Georgia Holdings, Inc.   GA   Triad Holdings V, LLC   1,000 Common   2  
100%
77.
  QHG Georgia, L.P.   GA   NC-DSH, Inc.   99.0%
Percentage Ownership         99%       QHG Georgia Holdings, Inc.   1.0%
Percentage Ownership           1%
78.
  Frankfort Health Partner, Inc.   IN   Triad Holdings V, LLC   1,000 Common   2
  100%
79.
  IOM Health System, L.P.     Lutheran Health Network of Indiana, LLC   1.0%
Percentage Ownership           1%
 
      IN   Lutheran Health Network of Indiana, LLC   98.0%
Percentage Ownership         98%
 
          QHG of Fort Wayne, Inc.   1.0%
Percentage Ownership           1%
80.
  QHG of Bluffton, Inc.   IN   Triad Holdings V, LLC   1,000 Common   2   100%
81.
  QHG of Clinton County, Inc.   IN   Triad Holdings V, LLC   1,000 Common   2  
100%
82.
  QHG of Fort Wayne, Inc.   IN   Triad Holdings V, LLC   1,000 Common   3   100%
83.
  QHG of Warsaw, Inc.   IN   Triad Holdings V, LLC   1,000 Common   2   100%
84.
  QHG of Forrest County, Inc.   MS   Triad Holdings V, LLC   1,000 Common   2  
100%
85.
  QHG of Hattiesburg, Inc.   MS   Triad Holdings V, LLC   1,000 Common   2  
100%
86.
  River Region Medical
Corporation   MS   Triad Holdings V, LLC   5,949,472 Common   2   100%
87.
  NC-DSH, Inc.   NV   QHG Georgia Holdings, Inc.   1,000 Common   3   100%
88.
  QHG of Barberton, Inc.   OH   Triad Holdings V, LLC   1,000 Common   2   100%
89.
  QHG of Massillon, Inc.   OH   Triad Holdings V, LLC   1,000 Common   2   100%

 



--------------------------------------------------------------------------------



 



                                                  % of                 Number
and Class of   Cert.   Equity     Entity   State   Owner   Equity Interest   #  
Interest
90.
  SouthCrest, L.L.C.   OK   Triad-South Tulsa Hospital Company, Inc.   100.0%
Aggregate Limited Liability Company Interest       100%
91.
  Triad-South Tulsa Hospital Company, Inc.   OK   Triad Holdings III, LLC  
1,000 Common   5   100%
92.
  QHG of South Carolina, Inc.   SC   Triad Holdings V, LLC   1,000 Common   2  
100%
93.
  QHG of Spartanburg, Inc.   SC   Triad Holdings V, LLC   1,000 Common   2  
100%   TRIAD PLEDGED PERMITTED SYNDICATION SUBSIDIARIES AND JOINT VENTURES      
            Number and       % of                 Class of Equity   Cert.  
Equity     Entity   State   Owner   Interest   #   Interest
1.
  Affinity Health Systems, LLC   DE   Birmingham Hospital Holdings, LLC  
Uncertificated          100%
2.
  Augusta Health System, LLC   DE   CSRA Holdings, LLC   Uncertificated      
65.16%
3.
  Cedar Park Health System, L.P.   DE   CP Hospital GP, LLC
CPLP, LLC   Uncertificated
Uncertificated             1%
     79%
4.
  Clarksville Health System, G.P.   DE   Clarksville Holdings, LLC  
Uncertificated            80%
5.
  Crestwood Healthcare, L.P.   DE   Crestwood Hospital, LLC   Percentage
Ownership       20.02%
 
          Crestwood Hospital LP, LLC   Percentage Ownership       60.35%
6.
  Hot Springs National Park
Hospital Holdings, LLC   DE   Tennyson Holdings, Inc.   Membership Interests    
  94.87%
7.
  Longview Medical Center, L.P.   DE   Regional Hospital of Longview, LLC  
Partnership Interest               1%
 
          LRH, LLC   Partnership Interest       72.98%
8.
  Mary Black Health System, LLC   DE   QHG of Spartanburg, Inc.   Uncertificated
      93.93%
9.
  Massillon Community Health System, LLC   DE   Massillon Health System, LLC  
Limited Liability
Company Interest             80%
10.
  Northwest Arkansas Hospitals, LLC   DE   QHG of Springdale, Inc.  
Uncertificated       99.56%
11.
  Piney Woods Healthcare System, L.P.   DE   Woodland Heights Medical
Center, LLC   Percentage Ownership              1%
 
          WHMC, LLC   Percentage Ownership       90.34%
12.
  Warsaw Health System, LLC, LLC   DE   QHG of Warsaw, Inc.   Limited Liability
Company Interest       98.56%
 
          Frankfort Health Partner, Inc.   Limited Liability
Company Interest              1%

 



--------------------------------------------------------------------------------



 



PLEDGED DEBT SECURITIES
To be delivered post-closing pursuant to the post-closing letter.

 



--------------------------------------------------------------------------------



 



Schedule IV to the Guarantee and
Collateral Agreement
DEBT INSTRUMENTS; ADVANCES
To be delivered post-closing pursuant to the post-closing letter.



--------------------------------------------------------------------------------



 



 

Schedule V to the Guarantee and
Collateral Agreement
MORTGAGE FILINGS

          Hospital Name/Address   Corporate Owner   County
DeKalb Regional Medical Center
200 Medical Center Drive
P.O. Box 680778
Fort Payne, AL 35968
  Fort Payne Hospital Corporation (AL)   DeKalb
Flowers Hospital
4370 West Main Street
Dothan, AL 36305
  Triad of Alabama, LLC (DE)   Houston
Gadsden Regional Medical Center 1007 Goodyear Avenue
Gadsden, AL 35903
  Gadsden Regional Medical Center, LLC (DE)   Etowah
Jacksonville Medical Center
1701 Pelham Road, South
Jacksonville, AL 36265
  QHG of Jacksonville, Inc. (AL)   Calhoun
Medical Center Enterprise
400 North Edwards St.
Enterprise, AL 36330
  QHG of Enterprise, Inc. (AL)   Coffee
Parkway Medical Center
1874 Beltline Rd., SW
(P.O. Box 2211)
Decatur, AL 35601
  National Healthcare of Decatur, Inc. (DE)   Morgan
Northwest Medical Center of Benton County
3000 Medical Center Pkwy.
Bentonville, AR 72712
  QHG of Springdale, Inc. (AR)   Benton
Saint Mary’s Regional Medical Center
1808 West Main Street
Russellville, AR 72801
  Russellville Holdings, LLC (and St. Mary’s Real Property, LLC)   Pope
Watsonville Community Hospital
75 Nielson Street
Watsonville, CA 95076
  Watsonville Hospital Corporation (DE)   Santa Cruz
Galesburg Cottage Hospital
695 N. Kellogg St.
Galesburg, IL 61401
  Galesburg Hospital Corporation (IL)   Knox
Gateway Regional Medical Center
2100 Madison Avenue
Granite City, IL 62040
  Granite City Illinois Hospital Company, LLC (IL)   Madison
Heartland Regional Medical Center
3333 West DeYoung
Marion, IL 62959
  Marion Hospital Corporation (IL)   Williamson
Vista Medical Center (includes East and West)
1324 N. Sheridan Road
Waukegan, IL 60085
  Hospital Company, LLC (IL)   Lake
Bluffton Regional Medical Center
303 South Main Street
Bluffton, IN 46714
  Bluffton Health System, LLC (DE)   Wells
Dukes Memorial Hospital
275 W. 12th Street
Peru, IN 46970
  Dukes Health System, LLC (DE)   Miami



--------------------------------------------------------------------------------



 



 

          Hospital Name/Address   Corporate Owner   County
Lutheran Hospital of Indiana
7950 West Jefferson Blvd.
Fort Wayne, IN 46804
  IOM Health System, L.P.
(IN Ltd. Partnership)   Allen
St. Joseph Hospital
700 Broadway
Fort Wayne, IN 46802
  St. Joseph Health System, LLC (DE)   Allen
Women and Children’s Hospital
4200 Nelson Road
Lake Charles, LA 70605
  Women and Children’s Hospital, LLC   Calcasieu
River Region Health System
2100 Highway 61 North/1111 N.
Frontage Road
Vicksburg, MS 39183
  Vicksburg Healthcare, LLC (DE)   Warren
Mineral Area Regional Medical Center
1212 Weber Road
Farmington, MO 63640
  Farmington Missouri Hospital Company, LLC (MO)   Saint Francois
Moberly Regional Medical Center
1515 Union Avenue
Moberly, MO 65270
  Moberly Hospital, Inc. (MO)   Randolph
The Memorial Hospital of Salem County
310 Woodstown Road
Salem, NJ 08079
  Salem Hospital Corporation (NJ)   Salem
Alta Vista Regional Hospital
104 Legion Drive
Las Vegas, NM 87701
  San Miguel Hospital Corporation (NM)   San Miguel
Carlsbad Medical Center
2430 West Pierce
Carlsbad, NM 88220
  Carlsbad Medical Center, LLC   Eddy
Eastern New Mexico Medical Center
405 West Country Club Road
Roswell, NM 88201
  Roswell Hospital Corporation (NM)   Chaves
Lea Regional Medical Center
5419 N. Lovington Highway
Hobbs, NM 88240
  Lea Regional Hospital, LLC   Lea
MountainView Regional Medical Center
4311 East Lohman Avenue
Las Cruces, NM 88011
  Las Cruces Medical Center, LLC (DE)   Dona Ana
Claremore Regional Hospital
1202 N. Muskogee Place
Claremore, OK 74017
  Claremore Regional Hospital, LLC   Rogers
Ponca City Medical Center
1900 North 14th Street
Ponca City, OK 74601
  Kay County Oklahoma Hospital Company, LLC (OK)   Kay
SouthCrest Hospital
8801 South 101st East Ave.
Tulsa, OK 74133
  SouthCrest, L.L.C.   Tulsa
Willamette Valley Medical Center
2700 SE Stratus Avenue
McMinnville, OR 97128
  Willamette Valley Medical Center, LLC   Yamhill
Berwick Hospital Center
701 East 16th Street
Berwick, PA 18603
  CHS Berwick Hospital Corporation (PA)   Columbia



--------------------------------------------------------------------------------



 



 

          Hospital Name/Address   Corporate Owner   County
Brandywine Hospital
201 Reeceville Rd.
Coatesville, PA 19320
  Coatesville Hospital Corporation (PA)   Chester
Easton Hospital
250 South 21st Street
Easton, PA 18042-3892
  Northampton Hospital Corporation (PA)   Northampton
Jennersville Regional Hospital
1015 West Baltimore Pike
West Grove, PA. 19390
  West Grove Hospital Corporation (PA)   Chester
Lock Haven Hospital
24 Cree Drive
Lock Haven, PA 17745-2699
  Clinton Hospital Corporation (PA)   Washington
Phoenixville Hospital
140 Nutt Road
Phoenixville, PA 19460
  Phoenixville Hospital Company, LLC (DE)   Chester
Pottstown Memorial Medical Center
1600 East High Street
Pottstown, PA 19464
  Pottstown Hospital Company, LLC (DE)   Montgomery
Sunbury Community Hospital
350 N. Eleventh Street (P. O. Box 737)
Sunbury, PA 17801
  Sunbury Hospital Corporation (PA)   Northumberland
Carolinas Hospital System
805 Pamplico Highway
Florence, SC 29505
  QHG of South Carolina, Inc. (SC)   Florence
Springs Memorial Hospital
800 W. Meeting Street
Lancaster, SC 29720
  Lancaster Hospital Corporation (DE)   Lancaster
Dyersburg Regional Medical Center
400 Tickle Street
Dyersburg, TN 38024
  Dyersburg Hospital Corporation (TN)   Dyer
Lakeway Regional Hospital
726 McFarland Street
Morristown, TN 37814
  Hospital of Morristown, Inc. (TN)   Hamblen
Regional Hospital of Jackson
367 Hospital Blvd.
Jackson, TN 38305
  Jackson, Tennessee Hospital Company, LLC (TN)   Madison
SkyRidge Medical Center (includes Cleveland)
2305 Chambliss Avenue
Cleveland, TN 37320
  National Healthcare of Cleveland, Inc. (TN)   Bradley
Volunteer Community Hospital
161 Mt. Pelia Road
Martin, TN 38237
  Martin Hospital Corporation (TN)   Weakley
Abilene Regional Medical Center
6250 Hwy 83 84
Abilene, TX 79606
  ARMC, L.P.   Taylor
College Station Medical Center
1604 Rock Prairie
College Station, TX 77845
  College Station Hospital, L.P.   Brazos
DeTar Hospital Navarro
506 E. San Antonio Street
Victoria, TX 77901
  Victoria of Texas, L.P.   Victoria
DeTar Hospital North
101 Medical Drive
Victoria, TX 77904
  Victoria of Texas, L.P.   Victoria



--------------------------------------------------------------------------------



 



 

          Hospital Name/Address   Corporate Owner   County
San Angelo Community Medical Center
3501 Knickerbocker Rd.
San Angelo, TX 76904
  San Angelo Hospital, L.P.   Tom Green
Scenic Mountain Medical Center
1601 West Eleventh Place
Big Spring, TX 79720
  Big Spring Hospital Corporation (TX)   Howard
South Texas Regional Medical Center
1905 Highway 97 E
Jourdanton, TX 78026
  Jourdanton Hospital Corporation (TX)   Atascosa
Mountain West Medical Center
2055 N. Main
Tooele, UT 84074-2794
  Tooele Hospital Corporation (UT)   Tooele
Southern Virginia Regional Medical Center
727 North Main Street
Emporia, VA 23847
  Emporia Hospital Corporation (VA)   Greensville
Southampton Memorial Hospital
100 Fairview Drive
Franklin, VA 23851
  Franklin Hospital Corporation (VA)   Southampton
Greenbrier Valley Medical Center
202 Maplewood Avenue
Ronceverte, WV 24970
  Greenbrier VMC, LLC (and GRB Real Estate, LLC)   Greenbrier



--------------------------------------------------------------------------------



 



 

Schedule VI to the Guarantee and
Collateral Agreement
U.S. COPYRIGHTS OWNED BY GRANTORS
U.S. Copyright Registrations

          Title   Reg. No.   Author
NONE
       

Pending U.S. Copyright Applications for Registration

              Title   Author   Class   Date Filed
NONE
           

Non-U.S. Copyright Registrations
[List in alphabetical order by country/numerical order by Registration No.
within each country.]

              Country   Title   Reg. No.   Author
NONE
           

Non-U.S. Pending Copyright Applications for Registration
[List in alphabetical order by country.]

                  Country   Title   Author   Class   Date Filed
NONE
               



--------------------------------------------------------------------------------



 



VI-2

LICENSES
[Make a separate page of Schedule VIII for each Grantor, and state if any
Grantor is not a party to a license/sublicense.]
I. Licenses/Sublicenses of [Name of Grantor] as Licensor/Sublicensor on Date
Hereof1
A. Copyrights
[List U.S. copyrights in numerical order by Registration No. List non-U.S.
copyrights by country in alphabetical order with Registration Nos. within each
country in numerical order.]
U.S. Copyrights

                          Title of         Licensee Name   Date of License/  
U.S.         and Address   Sublicense   Copyright   Author   Reg. No.
NONE
               

Non-U.S. Copyrights

                              Date of   Title of             Licensee Name  
License/   Non-U.S.         Country   and Address   Sublicense   Copyrights  
Author   Reg. No.
NONE
                   

 

1   This is not applicable to this deal as there are no licenses.





--------------------------------------------------------------------------------



 



VI-3
B. Patents
[List U.S. patent Nos. and U.S. patent application Nos. in numerical order. List
non-U.S. patent Nos. and non-U.S. application in alphabetical order by country,
with numbers within each country in numerical order.]
U.S. Patents

              Licensee Name   Date of License/         and Address   Sublicense
  Issue Date   Patent No. NONE            

U.S. Patent Applications

              Licensee Name   Date of License/         and Address   Sublicense
  Date Filed   Application No. NONE            

Non-U.S. Patents

                      Licensee Name   Date of License/   Issue   Non-U.S.
Country   and Address   Sublicense   Date   Patent No. NONE                

Non-U.S. Patent Applications

                      Licensee Name   Date of License/   Date     Country   and
Address   Sublicense   Filed   Application No. NONE                



--------------------------------------------------------------------------------



 



VI-4

C. Trademarks
[List U.S. trademark Nos. and U.S. trademark application Nos. in numerical
order. List non-U.S. trademark Nos. and non-U.S. application Nos. with trademark
Nos. within each country in numerical order.]
U.S. Federal Trademarks

                  Licensee Name   Date of License/             and Address  
Sublicense   Mark   Reg. Date   Reg. No. NONE                

U.S. State Trademarks

                  Licensee Name   Date of License/             and Address  
Sublicense   Mark   Reg. Date   Reg. No. NONE                

U.S. Trademark Applications

                  Licensee Name   Date of License/             and Address  
Sublicense   U.S. Mark   Date Filed   Application No. NONE                

Non-U.S. Trademarks

                          Licensee Name   Date of License/   Non-U.S.        
Country   and Address   Sublicense   Mark   Reg. Date   Reg. No. NONE          
         

Non-U.S. Trademark Applications

                          Licensee Name   Date of License/   Non-U.S.   Date    
Country   and Address   Sublicense   Mark   Filed   Application No. NONE        
           



--------------------------------------------------------------------------------



 



VI-5

D. Others

          Licensee Name   Date of License/   Subject and Address   Sublicense  
Matter None.        



--------------------------------------------------------------------------------



 



VI-6

II. Licenses/Sublicenses of [Name of Grantor] as Licensee/Sublicensee on Date
Hereof
A. Copyrights
[List U.S. copyrights in numerical order by Registration No. List non-U.S.
copyrights by country in alphabetical order, with Registration Nos. within each
country in numerical order.]
U.S. Copyrights

                  Licensor Name and   Date of License/   Title of        
Address   Sublicense   U.S. Copyright   Author   Reg. No. NONE                

Non-U.S. Copyrights

                              Date of   Title of             Licensor Name  
License/   Non-U.S.         Country   and Address   Sublicense   Copyrights  
Author   Reg. No. NONE                    



--------------------------------------------------------------------------------



 



VI-7

B. Patents
[List U.S. patent Nos. and U.S. patent application Nos. in numerical order. List
non-U.S. patent Nos. and non-U.S. application Nos. in alphabetical order by
country with patent Nos. within each country in numerical order.]
U.S. Patents

                  Date of         Licensor Name   License/         and Address  
Sublicense   Issue Date   Patent No. NONE            

U.S. Patent Applications

              Licensor Name   Date of License/         and Address   Sublicense
  Date Filed   Application No. NONE            

Non-U.S. Patents

                      Licensor Name   Date of License/   Issue Non-U.S. Country
  and Address   Sublicense   Date Patent No. NONE                

Non-U.S.Patent Applications

                      Licensor Name   Date of License/   Date     Country   and
Address   Sublicense   Filed   Application No. NONE                



--------------------------------------------------------------------------------



 



VI-8

C. Trademarks
[List U.S. trademark Nos. and U.S. trademark application Nos. in numerical
order. List non-U.S. trademark Nos. and non-U.S. application Nos. with trademark
Nos. within each country in numerical order.]
U.S. Trademarks

                  Licensor Name   Date of License/             and Address  
Sublicense   U.S. Mark   Reg. Date   Reg. No. NONE                

U.S. Trademark Applications

                  Licensor Name   Date of License/       Date     and Address  
Sublicense   U.S. Mark   Filed   Application No. NONE                

Non-U.S. Trademarks

                          Licensor Name   Date of License/   Non-U.S.        
Country   and Address   Sublicense   Mark   Reg. Date   Reg. No. NONE          
         

Non-U.S. Trademark Applications

                          Licensor Name   Date of License/   Non-U.S.   Date    
Country   and Address   Sublicense   Mark   Filed   Application No. NONE        
           



--------------------------------------------------------------------------------



 



VI-9

D. Others

              Date of License/     Licensor Name and Address   Sublicense  
Subject Matter
NONE
       



--------------------------------------------------------------------------------



 



VI-10

PATENTS OWNED BY [NAME OF GRANTOR]
[Make a separate page of Schedule VIII for each Grantor and state if no patents
are owned. List in numerical order by Patent No./Patent Application No.]
U.S. Patents

      Patent No.   Issue Date NONE    

U.S. Patent Applications

      Patent Application No.   Filing Date NONE    

Non-U.S. Patents
[List non-U.S. patents and non-U.S. patent applications by country in
alphabetical order, with patent Nos. and patent application Nos. within each
country in numerical order.]

          Country   Issue Date   Patent No. NONE        

Non-U.S. Patent Applications

          Country   Filing Date   Patent Application No. NONE        





--------------------------------------------------------------------------------



 



VI-11
TRADEMARK/TRADE NAMES OWNED BY CHS/COMMUNITY HEALTH
SYSTEMS, INC. OR COMMUNITY HEALTH SYSTEMS PROFESSIONAL
SERVICES CORPORATION
U.S. Trademark Registrations

                                    Registered Owner   U.S. Mark   Reg. Date  
Reg. No.  
CHS/Community Health Systems, Inc.
  (IMAGE) [g19736g1973601.gif]   7/23/1996     1988032  
CHS/Community Health Systems, Inc.
  A TIP-TOP
MATERNITY CLUB   4/10/2001     2442377  
CHS/Community Health Systems, Inc.
  (IMAGE) [g19736g1973602.gif]
Class 035   6/26/2001     2463770  
CHS/Community Health Systems, Inc.
  (IMAGE) [g19736g1973603.gif]
Class 041   10/30/2001     2501702  
CHS/Community Health Systems, Inc.
  COMMUNITY
CARES Standard
Character CL 35   6/26/2001     2463771  
CHS/Community Health Systems, Inc.
  COMMUNITY
CARES standard
character CL 41   10/23/2001     2499955  

U.S. Trademark Applications

          Mark   Filing Date   Application No.          

State Trademark Registrations
[List in alphabetical order by state/numerical order by trademark No. within
each state.]

                  State   Registered Owner   U.S. Mark   Reg. Date   Reg. No.
Tennessee  
Community Health Systems Professional Services Corporation
  COMMUNITY HEALTH SYSTEMS   12/12/2003   N/A

Non-U.S. Trademark Registrations
[List non-U.S. trademarks and non-U.S. trademark applications by country in
alphabetical order, with Registration Nos. and application Nos. within each
country in numerical order.]

 



--------------------------------------------------------------------------------



 



VI-12

              Country   Mark   Reg. Date   Reg. No.
NONE
           

Non-U.S. Trademark Applications

              Country   Mark   Application Date   Application No.
NONE
           

Trade Names

      Country(s) Where Used   Trade Names
NONE
   

 



--------------------------------------------------------------------------------



 



VI-13
TRADEMARK/TRADE NAMES OWNED BY TRIAD HOSPITALS, INC.
Listed in numerical order by trademark Registration No.
U.S. Trademark Registrations

              Mark   Reg. No.   Reg. Date
SENIORITY. A BENEFIT THAT ONLY COMES WITH AGE
    1424413     1/6/87
NORTHWEST HEALTH & Design
    2274627     8/31/99
Flame Design (Device Only)
    2406094     11/21/00
GATEWAY HEALTH FOUNDATION
    2411367     12/5/00
TRIAD HOSPITALS
    2538496     2/12/02
(Device only) (Triangle Design #2)
    2547773     3/12/02
(Device Only) (Triangle Design)
    2556500     4/2/02
GATEWAY HEALTH SYSTEM
    2727444     6/17/03
GATEWAY HOME CARE
    2750685     8/12/03
GATEWAY MEDICAL CENTER
    2775950     10/21/03
GATEWAY MEDICAL CLINIC
    2775951     10/21/03
TRIAD HOSPITALS, INC.
    2923520     2/1/05
SOUTHCREST TULSA’S HEART HOSPITAL
    2976999     7/26/05
VICTORIA’S HEART TEAM
    2982492     8/2/05
QMRG QHR MATERIEL RESOURCE GROUP
    2988029     8/23/05
WOODLAND HEIGHTS MEDICAL CENTER
    3023638     12/6/05
THE HEART CENTER AT WOODLAND HEIGHTS
    3023639     12/6/05
THE DIAGNOSTIC CENTER AT WOODLAND HEIGHTS
    3023642     12/6/05
SLEEP DISORDERS LABORATORY AT WOODLAND HEIGHTS
    3023643     12/6/05
REHABILITATION CENTER WOODLAND HEIGHTS
    3023644     12/6/05
PREFERRED LABS
    3027743     12/13/05
REDIMED
    3037881     1/3/06
REDISPORT
    3055189     1/31/06
QHR
    3074195     3/28/06
BLUFFTON REGIONAL MEDICAL CENTER
    3077966     4/4/06
WOMEN’S IMAGING AT KOSCIUSKO COMMUNITY HOSPITAL
    3081005     4/11/06
SURGICENTER AT KOSCIUSKO COMMUNITY HOSPITAL
    3081006     4/11/06
KOSCIUSKO COMMUNITY HOSPITAL HEALTH WELLNESS CENTER & Design
    3086868     4/25/06
REHABILTIATION HOSPITAL OF FORT WAYNE
    3111485     7/4/06
MEDSTAT URGENT CARE & OCUPATIONAL HEALTH
    3119372     7/25/06
KCH REGIONAL REHABILITATION CENTER
    3119373     7/25/06
GOODMOMS
    3123507     8/1/06
GOODMOMS A GOOD START FOR NEW MOTHERS
    3123515     8/1/06

 



--------------------------------------------------------------------------------



 



VI-14

              Mark   Reg. No.   Reg. Date
LUTHERAN HEART PAVILION
    3131393     8/15/06
CENTER OF HOPE CANCER CARE AT KOSCIUSKO COMMUNITY & Design
    3137998     9/5/06
MRY BLACK HEALTH SYSTEM & Design
    3140091     9/5/06
LUTHERAN CHILDREN’S HOSPITAL
    3144409     9/19/06
LUTHERAN HOSPITAL OF INDIANA
    3144410     9/19/06
MAT-SU REGIONAL MEDICAL CENTER
    3150152     9/26/06
QHR
    3153336     10/10/06
LUTHERAN HEART CENTER
    3156408     10/17/06
INDIANA HERNIA INSTITUTE
    3161126     10/17/60
LUTHERAN SLEEP DISORDERS CENTER
    3166943     10/31/06
(Device Only) (Leaf Design)
    3167543     11/7/06
ST. JOSEPH BEHAVIORAL HEALTH
    3179375     12/5/06
LUTHERAN HEALTH NETWORK
    3185051     12/12/06
BIRTHPLACE AT KOSCIUSKO COMMUNITY HOSPITAL & Design
    3185595     12/19/06
INNOVATIVE RECOVERIES
    3191986     1/2/07
QHR QUORUM HEALTH RESOURCES
    3257760     7/3/07

U.S. Trademark Applications
Listed in numerical order by trademark Application/Serial No.

                  Application     Mark   Serial No.   Filing Date
CARDIO-THORACIC INSTITUTE OF EAST TEXAS
    77050409     11/24/06
NORTHWEST HEALTH SYSTEM
    77071179     12/26/06
NORTHWEST HEALTH SYSTEM (Design ONLY)
    77071364     12/26/06
NOTHWEST HEALTH SYSTEM & Design
    77071371     12/26/06
MADISON HOSPITAL
    77097004     2/1/07
WILLAMETTE VALLEY MEDICAL CENTER
    77152663     4/10/07
WILLAMETTE VALLEY CANCER CENTER
    77152671     4/10/07
WILLAMETTE VALLEY CANCER FOUNDATION
    77152723     4/10/07
COMMUNITY RADIOLOGY CENTER
    77152805     4/10/07
FAMILY TREE HEALTHCARE
    77152862     4/10/07
CLAREMORE REGIONAL HOSPITAL
    77153203     4/10/07
FLOWERS HOSPITAL
    77154118     4/11/07
McMINNVILLE FIRST MEDICAL CLINIC
    77154170     4/11/07
NW PHYSICAL MEDICINE
    77154200     4/11/07
SHERIDAN MEDICAL CENTER
    77154206     4/11/07
SOUTHCREST HOSPITAL
    77154224     4/11/07
PHYSICIAN LEADERSHIP GROUP
    77192328     5/29/07
PLG
    77192347     5/29/07
RONCEVERTE EMERGENCY PHYSICIANS
    77224715     7/9/07
THOUGHTFUL CARE
    77224736     7/9/07

 



--------------------------------------------------------------------------------



 



VI-15

                  Application     Mark   Serial No.   Filing Date
LABCARE PLUS
    78675592     7/21/05
LABCARE PLUS & Design
    78675717     7/21/05
SURVIVE AND THRIVE
    78693798     8/16/05
TRINITY MEDICAL CENTER
    78800401     1/26/06
TRINITY MEDICAL CENTER & Design
    78800407     1/26/05

State Trademark Registrations
Listed in alphabetical order by state/numerical order by trademark No. within
each state.

              State   Mark   Reg. No.   Reg. Date AL  
TRINITY MEDICAL CENTER
  110-141   8/4/06 IN  
DUPONT HOSPITAL
  2007-0022   1/4/07 IN  
DUKES MEMORIAL
  2007-0023   1/4/07 IN  
ST. JOSEPH SLEEP DISORDERS CENTER
  20070104-09739   1/4/07 IN  
INDIANA HERNIA INSTITUTE
  20070117-09801   1/4/07 OH  
AFFINITY MEDICAL CENTER
  1657525   10/30/06 TX  
THE SLEEP DISORDERS LABORATORY AT WOODLAND HEIGHTS
  800415454   12/31/05 TX  
THE DIAGNOSTIC CENTER AT WOODLAND HEIGHTS
  800415458   1/25/05 TX  
THE REHABILITATION CENTER AT WOODLAND HEIGHTS
  800415461   1/25/05 TX  
WOODLAND HEIGHTS MEDICAL CENTER
  800415465   1/25/05 TX  
THE HEART CENTER AT WOODLAND HEIGHTS
  800415473   1/5/05 TX  
GULF COAST MEDICAL CENTER ACTIVE ADVANTAGE
  800525572   8/25/05

Pending State Trademark Registration Applications
Listed in alphabetical order by state/chronological order by filing date within
each state.
Pending State Trademark/Service Mark Applications

          State   Mark   Filed Date GA  
TRINITY HOSPITAL OF AUGUSTA
  6/21/07 OK  
SOUTHCREST HOSPITAL
  4/16/07 OK  
GONE SOUTH
  4/16/07

 



--------------------------------------------------------------------------------



 



Schedule VII to the Guarantee and
Collateral Agreement
COMMERCIAL TORT CLAIMS
None.

 